 GOLDEN STATE WARRIORS 651Golden State Warriors and Concession Vendors Un-ion Local 468 a/w Graphic Communications In-ternational Union, AFLŒCIO. Case 32ŒCAŒ16655 July 19, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND TRUESDALE On February 5, 1999, Administrative Law Timothy D. Nelson issued the attached decision.  The Respondent filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this matter to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief1 and has decided to affirm the judge™s rulings, findings,2 and conclusions, as further discussed below, and to adopt the recommended Order. We affirm the judge™s finding that the Respondent™s temporary, one-season shutdown of its vending opera-tions during the planned renovation of the Oakland Coli-seum Arena (the Arena) did not extinguish its preexisting 9(a) collective-bargaining relationship with the Union representing a unit of the Respondent™s seasonal vendors.  We therefore affirm the judge™s conclusion that the Re-spondent violated Section 8(a)(5) and (1) of the Act by unilaterally changing established vendor recall proce-dures and compensation methods, and by failing and refusing to recognize or bargain with the Union upon resumption of vending operations at the Arena.  We also affirm the judge™s conclusion that the Respondent vio-lated Section 8(a)(3) and (1) of the Act by failing to re-call former vendors in accord with past practice, for fear that the Union would make exorbitant compensation de-mands. The Respondent, Golden State Warriors (the Warri-ors), is a professional basketball team franchised by the National Basketball Association.  It has been owned for the past 20 years by at least three different persons or entities.  The current owner, the Cohan partnership, ac-quired the team in January 1995.  Over the 20 years lead-ing up to the 1996Œ1997 season, the Warriors played their home games at the Arena from approximately No-vember to May.  At all material times, the Warriors have controlled vendor operations for those games.  A quasi-public entity, Oakland-Alameda County Coliseum, Inc. (Coliseum) controlled vendor operations for other events at the Arena and at the outdoor Coliseum Stadium.                                                            1  The Respondent has requested oral argument.  The request is de-nied as the record, exceptions, and brief adequately present the issues and the positions of the parties. 2  The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. In a collective-bargaining agreement effective by its terms from September 1, 1995, to August 31, 1996, the Warriors recognized the Union as the exclusive agent of employees selling programs and novelties at the Arena during Warriors™ home games.  In the brief agreement, the parties memorialized terms and conditions of em-ployment, including a commission-based compensation method.  The agreement did not refer to seasonal recall procedures. The General Counsel™s witnesses, Bob Jacobs, Donald Gohlke, and Dennis Danziger, credibly testified that they and other vendors had sold programs and concessions at Warriors™ games at the Arena each season for over a dec-ade.  They further testified that they worked under the Respondent™s supervision, sold the Respondent™s wares, and were paid by the Respondent.  During their years of work, the Respondent consistently employed a regular cadre of vendors.  Many of these vendors worked at other Bay Area sports and entertainment sites both dur-ing and between the Warriors™ annual seasons. The method for seasonal layoff and recall of this ven-dor group was informal and undocumented.  Prior to the start of each Warriors™ season, the Respondent™s mer-chandise manager would initiate contacts with past sea-son vendors and invite them to a kickoff luncheon on the day of the first exhibition game.  At that event, the man-ager would review merchandise, prices, and procedures with the vendors, who would then collect the inventory for sale at their portable vending stands.  After the final game of each season, the vendors would return their portable stands and unsold inventory to storage, meet with the manager to receive their split of the commis-sion-based sales proceeds, and disperse. The historical recall and layoff pattern continued un-changed during the 1995Œ1996 season when the parties™ collective-bargaining agreement was in effect.  After that basketball season and throughout the 1996Œ1997 season, the Arena was closed for extensive renovations.  As planned and widely publicized in advance of the tempo-rary closure, the Warriors played their home games for one season 50 miles away in the San Jose Arena.  They returned to play at the Arena when it reopened on sched-ule in fall 1997.  A subcontractor whose employees were represented by another union handled vendor operations for the Warriors™ games played at the San Jose Arena. 334 NLRB No. 96  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 652The Union did not seek to bargain with the Respondent 
concerning the temporary shutdown at the Arena and did 
not seek to negotiate a successor agreement until the 
summer of 1997.
3  Union Business Agent John Arnolfo 
credibly testified that he sent a letter to the Respondent™s 
agent, Larry Hausen, on July 14 and another to the Re-
spondent™s attorney, Robin Baggett, on August 13 notify-
ing them that the Union represented the vendors, and 
requesting that the Responden
t contact the Union to dis-
cuss a successor agreement.  Arnolfo did not receive a 
response to either letter. 
Baggett and Arnolfo spoke briefly by phone in late 
August or early September.  They primarily discussed 
ongoing negotiations between the Respondent and Coli-
seum officials about the Respondent™s interest in manag-
ing services for all Arena events.  The judge credited 
Baggett™s testimony that, although he may have agreed to 
keep Arnolfo apprised of 
the negotiations with Arena 
officials, he did not agree to get back to Arnolfo about 
scheduling collective bargaining.  In fact, Baggett did not 
thereafter get back to Arnolfo at all. 
Vendor Jacobs credibly testified that in late August he 
asked Respondent™s new merchandise manager, Aaron 

Brady, if the vendors would be coming back to the 

Arena.  Brady told Jacobs that the vendors would not be 
coming back because the Union had asked for an ﬁoutra-
geous sum of 35 percentﬂ commission.  It is undisputed 
that Brady mistakenly believed that the Union had made 
such a demand.  Jacobs reported Brady™s comment to 
Arnolfo, and also reported th
at Brady said the Respon-
dent would be hiring vendors at $10 per hour plus a bo-
nus. 
Arnolfo sent another letter to Baggett on October 18, 
requesting that the ﬁfalse rumorsﬂ be addressed concern-
ing the 35Œpercent commission and the hiring of new 
vendors at $10 per hour, and repeating his request to 
commence collective bargaining.  This letter triggered a 
reply from Respondent™s labor attorney, Kent Jonas, 
dated October 23, 1997.  Referring first to the plans for 
the Warriors, through a subsidiary company, to manage 
all Arena services, Jonas ack
nowledged that this opera-
tional change would not take effect until at least January 
1, 1998, and that there was not yet any final agreement 
on this subject.  (In fact, there was still no agreement by 
the close of the unfair labor practice hearing over a year 
later.)  Jonas then informed the Union that the Respon-

dent had already begun recruiting new employees, that it 
did not believe it was required, or even permitted, to bar-
gain with the Union, which had not had a contract for 
over 1 year and which did not represent any vendors 
                                                          
                                                           
3  All subsequent dates are in 1997, unless otherwise stated. 
working at the Arena at that
 time, and that the Respon-
dent would consider the applications of any individuals 
who formerly worked at the Arena.  Jonas included 
Brady™s name and phone number for individual employ-
ees to contact about applying for jobs. 
Meanwhile, beginning in early October, the Respon-
dent recruited vendors from about 30 different local or-
ganizations, but it did not recruit from the Union.  The 
Respondent hired 22Œ24 new recruits effective Novem-
ber 1, 1997, and hired several more vendors during the 

1997Œ1998 season.  No past-season vendors applied for 
jobs after the Union received belated notice of the new 
hiring procedures.
 Certain well-established legal presumptions arise from 
the Respondent™s 1995 recognition of the Union as the 
exclusive bargaining represen
tative, within the meaning 
of Section 9(a) of the Act, for a unit of vendors working 
Warriors™ games at the Arena.  See generally 
Auciello Iron Works, Inc. v. NLRB, 517 U.S. 781, 785Œ790 
(1996).  Of particular relevance here is the rebuttable 

presumption that the Union continued to enjoy majority 
support in the Warriors™ vendors unit even after the expi-
ration of the parties™ 1995Œ1996 collective-bargaining 
agreement.  
NLRB v. Curtin Matheson Scientific, Inc.
, 
494 U.S. 775, 778 (1990). 
Furthermore, it is equally well established that, for as 
long as the Union remained 
a 9(a) representative of the 
vendors unit after the contract™s expiration, the Respon-
dent had a duty not to effect unilateral changes in unit 
employees™ existing terms and conditions of employment 

without first bargaining to impasse with the Union about 
the proposed changes.  
NLRB v. Katz
, 369 U.S. 736 
(1962).  This proscription 
against unilateral action ap-
plies not only to mandatory bargaining subjects that were 
specifically covered in the expired contract, but also to 
ﬁan activity which has been ‚satisfactorily established™ 
by practice or custom; an ‚e
stablished practice™; an ‚es-
tablished condition of employment™ . . . [or] a ‚longstand-
ing practice.™ﬂ  Exxon Shipping Co.
, 291 NLRB 489, 493 
(1988) (citations omitted).
4  Frequently, a particular ac-
tivity becomes a mandatory subject as the result of a 
practice that begins before 
a collective-bargaining rela-
tionship is established.  E.g., 
McDonnell Douglas Aero-
space Services Co., 326 NLRB 1391, 1394Œ1397 (1998). 
In this case, the parties™ 1995Œ1996 collective-
bargaining agreement contained no provisions for the 
layoff and recall of unit vendors.  The credited testimony 
of the General Counsel™s vendor witnesses clearly estab-
lished, however, that in the several years preceding the 
 4  See also, e.g., 
Posadas de Puerto Rico Associates, Inc. v. NLRB
, 243 F.3d 87 (1st Cir. 2001), enfg. 330 NLRB 691 (2000), and 
Dow Jones & Co.
, 318 NLRB 574, 576 (1995).  
 GOLDEN STATE WARRIORS 653Respondent™s formal recogn
ition of the Union™s 9(a) 
representative status there was an established pattern by 
which the Respondent reemployed and laid off a regular 
cadre of vendors for each Warriors™ season.  This pattern 
had become an established condition of employment and, 
regardless of whether the 1995Œ1996 collective-
bargaining agreement referred to it, the Respondent was 

obligated to bargain with the Union prior to making any 
changes in it.  In fact, both the recall and layoff of ven-
dors for the Warriors season covered by the contract ad-
hered to the established practice.  Those vendors who 
worked during the 1995Œ1996 season had a reasonable 
expectancy of recall by the same procedures for the next 
season to be played at the Arena.
5 The Respondent and our dissenting colleague contest 
the judge™s conclusion that the Respondent violated Sec-
tion 8(a)(5) by unilaterally changing hiring and commis-
sion procedures and by refusing to recognize the Union 
as the vendors™ bargaining representative upon resump-
tion of Warriors™ games at the Arena in 1997. Their posi-
tion is inconsistent with the bargaining obligations estab-

lished by the precedent just discussed.
6 In particular, we reject the notion that the Respon-
dent™s conduct can be excused by the Union™s failure to 

request bargaining about the layoff of vendors at the end 
of the 1995Œ1996 season or to request bargaining about a 
new collective-bargaining agreement until the summer 

prior to the Warriors™ scheduled return to the Arena.  
There was no apparent need, 
much less an obligation, for 
the Union to request bargaining.  Layoffs were a regular, 
                                                          
                                                           
5  Our dissenting colleague makes too much of the General Coun-
sel™s failure to prove the identities of vendors, other than Danziger, 
Gohlke, and Jacobs, who worked during the 1995Œ1996 season.  It is 
sufficient for purposes of establishing
 a violation of Sec. 8(a)(5) that 
the General Counsel proved through those witnesses that a regular 
group of vendors was employed and la
id off in accord with an estab-lished past practice.  The identification of other vendors in this group is 
a matter properly left by the judge to compliance proceedings. 
6  Our dissenting colleague would 
find justification for the Respon-
dent™s failure to bargain about actua
l changes, and its withdrawal of 
recognition, in the Union™s supposed 
failure to request bargaining about 
changes that never took place.  Th
e dissent, for instance, perceives 
some significance in the Union™s failure to request bargaining over the 
temporary relocation of vendors unit wo
rk to the San Jose Arena.  We 
might agree if the issue here was whether the Respondent unlawfully 

failed to bargain about this one-season shift in operations, but that, of 
course, is not the issue. Nor is it material that the Union failed to re-
quest bargaining about the Respond
ent™s proposed takeover of all 
Arena event services.  The Union twice unsuccessfully requested bar-
gaining for a complete successor agreement in the summer of 1997 
without any response from the Re
spondent.  Those negotiations would 
have provided the forum for discus
sion of any proposed expansion of 
the Respondent™s Arena operations. Finally, and most significantly, 

there was no final agreement between the Respondent and the Coli-
seum, and there was no change in 
the scope of Respondent™s vendor 
operations at the Arena for the entire 1997Œ1998 season.   
recurring part of the seasonal pattern of employment for 
the Respondent™s vendors.  As previously stated, an es-
tablished past practice of reemployment gave them a 
reasonable expectation of recall.  Under the 
Katz
 doc-
trine, it
 was the Respondent™s 
statutory obligation to give 
the Union notice and an opportunity to bargain about any 
proposed changes in this established past practice.  The 

Respondent gave no such notice.  It only announced that 
while the Arena was closed for a finite period of renova-
tion, the Warriors would play their games in San Jose.  
When renovations were completed, at a time projected to 
be prior to the start of the 1997Œ1998 basketball season, 
the Warriors would return to the Arena. 
Consequently, the only change of note at the end of the 
season in 1996 was that everyone understood there 
would be no Warriors games at the Arena, and therefore 
no recall of vendors in accord 
with existing practice, un-til at least 1997.
7  There was no apparent need for bar-
gaining about a new collectiv
e-bargaining agreement for 
the 1996Œ1997 season.  The Respondent did not employ 
any vendors at the Ar
ena for that season.  As for bargain-
ing about a new collective-bargaining agreement for the 
1997Œ1998 season, the Union did, in fact, initiate a 
timely series of unsuccessful 
attempts to bargain with the 
Respondent, beginning in the summer of 1997, well in 
advance of the start of the season. 
There remains for consideration the question whether 
the one-season hiatus in th
e Respondent™s operations at 
the Arena extinguished the ve
ndors™ expectancy of recall 
and so affected the continuity of the Respondent™s collec-
tive-bargaining relationship with the Union as to permit 
unilateral changes and, upon the hiring of a new work 
force for vending operations, to permit the Respondent™s 
refusal to recognize and bargain with the Union.  We 
agree with the judge 
that the hiatus did not have this dis-
ruptive effect. 
The hiatus here was announced and implemented as a 
planned, temporary suspension of operations at the 

Arena.  The vendors who performed unit work at the 
Arena were accustomed in an
y event to seasonal layoffs 
and to performing vendor work elsewhere in the Bay 
Area both during and between Warriors seasons.  The 
Respondent did not tell them that they were terminated 
or that there would be any change in reemployment prac-
tices when the Arena reopened.  As the judge correctly 
noted, the Board has emphasized the critical distinction 
between a temporary shutdown and an indefinite, appar-

ently permanent, shutdown in determining whether a 
 7  As stated, a subcontractor whose employees were represented by 
another union handled vendor opera
tions for the Warriors™ games 
played at the San Jose Arena. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 654collective-bargaining relati
onship survived the hiatus.
8  We find that distinction to be dispositive here.  Accord-
ingly, even if the Respondent™s motivation for failing to 
adhere to the existing recall and vendor commission 
practices when Arena operations resumed in 1997 were 
based solely on legitimate business considerations, 
which, as stated below, it was 
not, we find that it violated 
Section 8(a)(5) and (1) of the Act by those unilateral 
changes.  We further find 
that the Respondent violated 
Section 8(a)(5) and (1) by subsequently refusing to bar-
gain with and withdrawing 
recognition from the Union. 
For the reasons set forth fully in the judge™s decision, 
we agree that the Respondent altered the established 
vendor recall procedures in order to avoid bargaining 
with the Union about what Respondent™s manager, 
Brady, mistakenly believed would be exorbitant commis-
sion demands.  In this regard, our dissenting colleague 
fails to articulate any cognizable reason why vendor 
Jacob™s credited testimony about his conversation with 
Brady, the official responsible for hiring vendors, does 
not conclusively establish the Respondent™s unlawful 
motivation.  The failure of 
past-season employees to ap-
ply for jobs after the Union received belated notice of 

unlawfully implemented new hiring procedures certainly 

does not prove that the Respondent would have failed to 
recall the vendors absent its unlawful motive. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, 
Golden State Warriors, Oak-
land, California, its officers, agents, successors, and as-
signs, shall take the action set forth in the Order. 
  CHAIRMAN HURTGEN, dissenting. 
The judge found that the Respondent violated Section 
8(a)(3) and (5) by failing to
 recall, for the 1997Œ1998                                                           
                                                           
8  Contrast 
Rockwood Energy & Mineral Corp.
, 299 NLRB 1136, 
1139 fn. 11 (1990) (lengthy temporary suspension of mining production 
does not relieve mine owner of duty to bargain), 
El Torito-La Fiesta Restaurants
, 295 NLRB 493, 494Œ495 (1989), enfd. 929 F.2d 490 (9th 
Cir. 1991) (temporary closing of 
restaurant for remodeling did not 
warrant exception to contract-bar rule precluding election challenge to 
union™s representative status), and 
Schmutz Foundry & Machine Co.
, 251 NLRB 1494, 1496Œ1497 (1980) (no termination of bargaining 
obligation in absence of evidence 
of intent to close foundry perma-
nently), with Sterling Processing Corp.
, 291 NLRB 208, 209Œ210  
(1988) (shutdown of indefi
nite duration, accompanied by discharge of 
all employees, extinguished expectancy of recall and permitted em-

ployer, prior to reopening after 19 
months as a different operation, to 
modify preexisting wages and working 
conditions).  In agreement with 
the judge, we find that although the 
El Torito Board addressed a con-
tract-bar issue, the distinction draw
n between temporary and indefinite, 
potentially permanent, employer shutdowns is applicable to other situa-
tions in which a hiatus in operations is alleged to justify unilateral 
changes upon the resumption of operations. 
professional basketball season,
 an unspecified number of 
union represented vendors who worked at the Oakland 
Coliseum during the Golden State Warriors™ 1995Œ1996 
NBA basketball season.  My colleagues agree. 
The Union represented vendors at the Oakland Coli-
seum during the professional basketball season of 1995Œ
1996.  This was the first season of such representation, 
and there was a 1Œyear contr
act.  During the 1996Œ1997 
season, the Oakland Coliseum 
was closed for renovation, 
and the games were played in San Jose.  A different crew 
of vendors was hired, and a different union represented 
these employees.
1  In the 1997Œ1998
 season, the teams 
returned to Oakland.  The Respondent did not hire cer-

tain of the vendors who had assertedly worked at Oak-
land in the past.  That nonhire is the basis for the 8(a)(3) 
and (5) allegations herein. 
The 8(a)(3) allegation is based on the contention that 
the Respondent failed to hire the Coliseum vendors be-
cause it feared that such hiring would result in the Un-
ion™s being the representative and that the Union would 
make excessive demands.  The 8(a)(5) allegation is based 

on the contention that the Uni
on remained the representa-
tive at all relevant times, and that the failure to hire the 

vendors was a unilateral change from past practices. 
I turn first to the 8(a)(5) allegations.  These allegations 
rest on three propositions:  (1) the Union continued to be 

the representative for 1997Œ1998, even though the unit 
work was performed by other employees represented by 
another union in 1996Œ1997; (2) there was a past practice 
of rehiring vendors year after year, so that they had a 
reasonable expectancy of recall; (3) the Respondent uni-
laterally changed the past practice.  I show below that the 
General Counsel has not established any of these points.  
Indeed, the evidence points affirmatively the other way. 
Initially, I note that the record in this case is as signifi-
cant for what it failed to establish as for what it did 

prove.  Despite complaint allegations that the Respon-
dent unlawfully failed to recall 12-named individuals as 
Coliseum vendors for the 1997Œ1998 Warriors™ season, 
the record identifies only 3 individuals who had per-
formed vending work for th
e Respondent at
 the Coliseum 
as of the spring of 1996 (the end of the 1995Œ1996 bas-
ketball season).  The remaining evidence consisted of 
generalized testimony that an unidentified cadre of ven-
dors, of unspecified number, generally returned to the 
Coliseum year after year, and th
at five or six of the re-
maining nine alleged discriminatees attended a preseason 
meeting conducted by the Respondent just prior to the 
1995Œ1996 season.  As found by the judge, there was no 
evidence that any of the nine
 were employed by the Re-
 1  There were no charges with respect to this matter. 
 GOLDEN STATE WARRIORS 655spondent throughout the 1995Œ1996 season (a precondi-
tion, according to the judge
, to any 1997Œ1998 recall 
rights), or that they were available or would have sought 
employment for the 1997Œ1998 NBA season.  They did 
not in fact seek employment for the 1997Œ1998 season.  
Nor was there specific evidence about their employment 
by the Respondent during previous basketball seasons.  
Next, despite the General Counsel™s allegations that 
the Union had long represented Coliseum vendors em-

ployed by the Respondent, the judge found that the evi-
dence established only that the Union became the ven-
dors™ 9(a) representative at an
 unspecified point in 1995, 
based on a 1-year agreement 
that the Union and Respon-

dent negotiated for that season.  That 2-page agreement 
consisted only of a recognition provision and terms gov-
erning vendor pay.  The agreement also expressly stated 
that it would expire on August 31, 1996.  And, unlike 
some other agreements that the Union has negotiated for 
vending employees of other employers, the agreement 
did not include any rollover provisions or terms provid-
ing for vendor seniority or recall rights. 
Based on the 1995Œ1996 agreement, and vaguely testi-
fied to prior hiring prac
tices, which ﬁpracticesﬂ are 
wholly lacking in formality 
as to hire and recall provi-
sions, the judge and my collea
gues find that the Respon-
dent was required to rehire former Coliseum vendors that 

the Union represented.  I disagree.  Based on the circum-
stances in this case, I find that this largely unidentified 
ﬁcadreﬂ of former Coliseum ve
ndors lacked a reasonable 
expectancy of rehire for the 1997Œ1998 basketball sea-
son.  As found by the judge, and conceded by my col-
leagues, it was widely known during the 1995Œ1996 sea-
son that the Coliseum would 
thereafter promptly close 
for renovations.  It was further understood, and no party 
disputes, that the Warriors w
ould thereafter play at least 
their 1996Œ1997 season at the San Jose Arena.  Although 

it was hoped that renovations would be completed in 

time for the 1997Œ1998 regular basketball season, the 
Employer contracted with San Jose for a second season, 
if necessary.   
There is no evidence that 
the Union requested bargain-
ing over the relocation to San Jose, or sought to have 
former Coliseum vendors hired there.  Indeed, the Union 
well knew that employees represented by another labor 
organizationŠrather than employees it representedŠ
would perform that vending work. 
Further, the Union made no attempt during the 1995Œ
1996 season, or indeed for more
 than 1 year thereafter, to 
discuss with the Respondent the future status of its ven-

dors.  Nor did the Respondent represent to the Union, or 
offer assurances to any vending employees, that union-
represented former employees would be rehired for the 
1997Œ1998 season, or thereafter.  The judge acknowl-
edged that the Union did not seek, and the Respondent 
did not give, the vendors any assurances of future reem-
ployment.
2 Significantly, the Union learnedŠif not during the 
1995Œ1996 season, at least while the Coliseum was being 

renovatedŠthat the Responden
t proposed changing the 
Coliseum™s vending operations for the 1997Œ1998 season 

by creating a new corporation that would manage all 

Coliseum events.
3  Despite this knowledge, the Union 
did not request to bargain with the Respondent or seek a 

commitment that the Respondent would rehire employ-
ees it represented.  Indeed, it was not until the summer of 
1997, more than 1 year afte
r the vendors it represented 
had last worked for the Respondent, and over 10 months 
following the expiration of the 1995Œ1996 agreement, 
that the Union approached the Respondent about 
bargaining.  The Respondent did not accede to this 
request, and indicated that negotiations with the 
Coliseum for the takeover of all Coliseum operation
s were continuing.
4  When the Coliseum renovations were 
thereafter completed, and the Respondent began 

recruiting vendors in October 1997 for the 1997Œ1998 
season, the Union renewed its bargaining request.  
The 
Respondent declined.  Specifically, the Respondent relied 
on the following facts: its contract with the Union had 

expired more than 1 year earlier; it had no Union rep-

resented vendors in its employ; there was no agreement 
between the Union and the Respondent covering vending 
employees; it could not legally bargain with the Union, i.e., 
to do so would constitute illegal prehire bargaining.  The 

Respondent did inform the Union, however, that it would 

consider any former union represented vendors for hire.  It 

later also encouraged a form
er vendor to apply.  None did.
                                                           
 2  My colleagues assert that this failure to request bargaining signi-
fies nothing since the Union was neither seeking recognition nor bar-
gaining for San Jose.  They miss the point.  The significance lies in the 
fact that it shows total inaction 
by the UnionŠbeginning with the 
1995Œ1996 season and continuing long after the collective-bargaining 
agreement had expiredŠregarding the future hire of vendors, or their 
representation by the Union.  As such, 
this fact is highly relevant to the 
issue of whether previous vendor
s had a reasonable expectancy of 
continued employment.  
3  The new corporation was created, but the Respondent remains the 
employer. 
4  My colleagues argue that it is immaterial that the Respondent was 
seeking to expand the scope of its op
erations at the Coliseum, because 
no such change was agreed to during the 1997Œ1998 session.  This 
argument misses the mark.  The tim
e when the change occurred is 
immaterial. The significant fact is that, by seeking to significantly 
change its Coliseum operation, the Respondent called into question the 
nature of its operation and any assumption that prior vendors would 

have a reasonable expectation of future employment.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 656Under these facts, I find, contrary to the judge and my 
colleagues, that vending employees who worked at the 
Coliseum during and before the 1995Œ1996 Warrior sea-
son did not have a reasonable expectation of reemploy-
ment for the 1997Œ1998 season. In evaluating whether 
there is a reasonable expectancy that employees will be 
rehired, the Board and courts consider ﬁthe employer™s 

past experience and future pl
ans, the circumstances of the 
layoff, and whether the employee(s) were told about the 

likelihood of a recall.ﬂ  
El Torito-LaFiesta Restaurants v. 
NLRB, 929 F.2d 490, 495 (9th Cir. 1991).  Applying this 
test, I find that the record do
es not establish such a rea-
sonable expectancy.  In this
 regard, I note that: (1) the 

sole agreement between the 
Union and the Respondent, 
which expired more than 1 year before the events in 
question, included no seniority or rehire provisions; (2) 
the Union never sought any assurances or indeed even 
requested bargaining during the 1995Œ1996 season or for 
more than 1 year later, over
 future employment of former 
Coliseum employees; (3) no representations were made 

to employees at the end of 
the 1995Œ1996 season that 
they would be reemployed by the Respondent; (4) there 
was a hiatus of 16 months between the end of the 1995Œ
1996 season and the start of the 1997Œ1998 Warrior sea-
son; (5) during the hiatus, the Respondent had no contact 
with the former employees or the Union concerning pos-
sible reemployment; (6) changes in the Coliseum opera-
tion and the proposed creation of a new entity to manage 
all Coliseum events.
5 The judge sought to excuse this failure by noting that 
Respondent historically operated without formalities as 

to layoffs and rehires.  I do not see how laxity prior to 
1995Œ1996 somehow created rehire rights for 1997Œ
1998.  Nor do I agree with
 my colleagues that vague 
ﬁpracticesﬂ claimed by a few vendors to exist prior to the 
1995Œ1996 season, when the Respondent was under dif-
ferent ownership, and when there was no bargaining ob-
ligation, constitute a past practice binding on the Re-
spondent.  This is particularly true since these alleged 
ﬁpast practicesﬂ are very loose indeed.  Even according 
to the testimony of the few prior vendors, the Respondent 
historically did not guarantee employment to previously 
employed vendors, did not announce to the Union that it 
                                                          
 5  I also note that as part of the renovation process the Respondent 
made some changes to its vending oper
ation.  For example, it replaced 
the portable stands that previously had been used with more, permanent 
structures.  It also eliminated its manual inventory system and replaced 
it with a computer-generated system.  Although, standing alone, these 
and other changes to the vending operation were not so substantial as to 
establish that the Respondent™s vending operation had so altered as to 
defeat any expectation that the fo
rmer vendors would be reemployed, I 
find that they should be considered
 when assessing whether such an 
expectation likely would exist. 
was rehiring, and did not systematically inform former 
vendors that hiring would occur.  Rather, at most, some 
vendors working at the Oakland Coliseum would hear of 
openings, and would spread the word to others.  I agree 
with the Respondent™s argumen
t on brief that ﬁ[a]bsent 
any indicia of formality or 
any affirmative representa-
tions by the Respondent of an intent to use the union as a 
hiring hall, this haphazard practice cannot be interpreted 
to be a substantive contract term.ﬂ  Nor does it establish a 
past practice. Inasmuch as the 1995Œ1996 employees had no reason-
able expectation of rehire, and in light of the more than 
1-year hiatus of operations at Oakland, the Respondent 
had a lawful basis for not bargaining with the Union con-
cerning the issue of who would be hired. 
I find that 
Sterling Processing Corp.
, 291 NLRB 208 
(1988), supports my position.  In 
Sterling
, a plant closed 
for 19 months for economic reasons.   Notwithstanding 
the facts that a contract was 
in effect when the closure 
began, and that the union stayed in regular contact with 

the employer during the shutdown, the Board found that 
former employees did not have a reasonable expectation 
of reemployment.  Because th
ey had been terminated at 
the time of the shutdown and none was working for the 
employer when it resumed operations after this lengthy 
hiatus, the Board concluded, in 
Sterling
, that the former 
employees had no reasonable expectation of reemploy-
ment and, hence, the employ
er was not obligated to bar-
gain with the union.  Here, too, there was a substantial 

hiatus during which no union represented vendors 
worked for the Respondent.  Although the 1995Œ1996 
vendors were not formally term
inated at the end of that season, there were no representations made to the Union 

of future employment, no assurances given employees 
about rehire, and no contract 
was in effect signifying an 
ongoing relationship between the parties.  On the con-
trary, the Union knew that: vending work would be relo-
cated to San Jose for at l
east the 1996Œ1997
 season; em-
ployees it represented would not be performing it; and 
there was no contract that gu
aranteed the later return of 
employees it represented.  Notwithstanding its knowl-
edge of the above, the Union made no claim for the work 
during the 1995Œ1996 season and had no contact with the 
Respondent during the year following the 1995Œ1996 
season. I find that 
El Torito-La Fiesta Restaurants
, 295 NLRB 
493 (1989), on which the judge and my colleagues rely, 

is inapposite.  Unlike the in
stant case, where there was 
no contract in effect at the 
time when reemployment was 
sought (or, indeed, for a substantial portion of the hiatus), 
a contract remained in eff
ect for the entire 14-month du-
 GOLDEN STATE WARRIORS 657ration of the shutdown in 
El Torito
.6  That contract, in 
El 
Torito
, carried an irrebutable presumption of continued 
majority support, not here applicable.  Further, unlike 
here, the employer in 
El Torito informed its employees 
prior to closing, that they were being laid off and would 
be notified that they could reapply for and return to their 
jobs when the restaurant reopened.  And, during the hia-

tus there, the employer stayed in regular, written contact 
with the employees, informing them of the progress in 
renovations and discussing their future employment.  
None of that occurred here.  To the contrary, previous 
(and largely unidentified) employees left their employ-
ment in the spring of 1996, without any assurances of 
future employment.  
In sum, based on all of the circumstances, I find that 
former vendors at the Coliseum did not have a reason-
able expectation of reemployment for the 1997Œ1998 
season.  Phrased differently, there was no past practice 
whereby expectations of hire would be reasonable, and 
thus there was no change in past practice.  Further, in the 
absence of a reasonable exp
ectancy of rehire, the Union 
lost its representative status in 1997Œ1998, inasmuch as 
the unit work in 1996Œ1997 was performed by other em-
ployees represented by another union.  Accordingly, I 
would dismiss the 8(a)(5) allegation. 
I also find that the Respondent did not violate Section 
8(a)(3) by failing to rehire former Coliseum vendors for 
the 1997Œ1998 season.  As previously discussed, these 
former employees did not have a reasonable expectation 
of reemployment.  Nor was the Respondent legally obli-

gated to rehire them.  Moreover, when hiring vendors for 
the 1997Œ1998 season, the Respondent specifically in-
formed the Union that it would consider former employ-
ees for hire, and provided the Union with an individual to 
contact.  Additionally, the Respondent even solicited a 
former employee to work for it.  None did.  In these cir-
cumstances, I find no merit to the allegation that, but for 
their Union adherence, they would have been hired. 
The General Counsel relies on a conversation between 
a former vendor and Respondent™s agent (Brady). The 

former vendor asked Brady if the former vendors would 
be coming back to work at the Coliseum.  Brady re-
sponded, ﬁNo,ﬂ stating that 
the Union was asking for a 
35-percent commission rate.  The vendor replied, ﬁOK,ﬂ 
and left.                                                           
                                                           
6  In my view, the judgeŠwhen discussing 
El Torito
Šand my col-
leagues, in relying on it, failed to
 properly emphasize the extent to 
which that decision turned on the ﬁc
ontract-barﬂ principle.  Thus, the 
issue in El Torito was specifically limited to whether a temporary hia-
tus in operations would eliminate an extant contract as a bar.  And the 
Board™s analysis was restricted to whether there was a contract bar, or 
whether there were ﬁunusual circumstancesﬂ which precluded it from 
being a bar.  Here, of course, th
ere was no contract in effect.   
Contrary to the judge, I do 
not find that Brady™s state-ment to the vendor establishes an unlawful refusal to 
hire.  Admittedly, Brady was incorrect in his assertion 
that the Union was necessarily seeking a 35-percent 
commission rate; indeed, the parties had not engaged in 
any bargaining at that point. 
 However, I reject my col-
leagues™ assertion that, standing alone, Brady™s incorrect 
statement conclusively establishes that the Respondent 
unlawfully refused to hire any prior vending employees.  
Indeed, the Respondent made 
clear to the Union that it 
would consider for hire any former vendors who applied 
for work, and affirmatively solicited the application of 
one former employee.   
Even assuming arguendo that Brady™s statement was 
unlawful under Section 8(a)(1), the evidence is insuffi-
cient to establish a prima facie 
case that the failure to hire 
was unlawfully motivated.  Further, even if there were a 
prima facie case, Respondent has shown that these em-

ployees would not have been hired in any event.  In this 
regard, I note inter alia that they did not even apply for 
employment. 
Finally, the General Counsel 
notes that when the Re-spondent contacted various groups when seeking vendors 

for the 1997Œ1998 season, it did not initially contact the 
Union.  However, the relevant fact is that it 
did
 inform 
the Union during the hiring process that it would con-

sider former employees. 
  Virginia Jordan, Esq., 
for the General Counsel.
 Jeffrey S. Bosley, John C. Corcoran, 
and Kent Jonas, Esqs. 
(Thelen, Marrin, J
ohnson & Bridges, LLP)
, of San Fran-cisco, California, for the Respondent
. John Arnolfo, Business Representative, of San Francisco, Cali-
fornia, for the Charging Party. 
DECISION STATEMENT OF THE CASE 
TIMOTHY D. NELSON
, Administrative Law Judge.   This 
is an unfair labor practice pros
ecution alleging that Golden 
State Warriors (the Respondent) 
violated Section 8(a)(3) and 
(5) of the National Labor Relations Act. It is brought by the 
Regional Director for Region 32 of the National Labor Rela-
tions Board, who issued a complaint and notice of hearing on 
April 30, 1998, in the name of the Board™s General Counsel, 
following his investigation of a charge filed on March 11, 1998 
(amended March 19), by Conc
ession Vendors Union Local 468, a/w Graphic Communications
 International Union, AFLŒ
CIO (the Union). I heard the case in 2 days of trial proceedings 
conducted in Oakland, Californ
ia, on October 29 and Novem-
ber 16, 1998.
1  1  A preliminary note on certain trial developments and rulings that I 
will revisit in further findings, infra: After the General Counsel rested 
the prosecution™s case-in-chief on October 29, the Respondent called 
two of its three intended witnesses,
 whose examination lasted through 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 658In certain background paragraphs, the complaint alleges that, 
ﬁ[a]t all times material herein since at least 1960,ﬂ the Union 
has been recognized by the Respondent as the ﬁdesignated ex-
clusive collective bargaining repr
esentativeﬂ of a unit of souve-nir-merchandise vendors employed by the Respondent to work 
its home games in the Oakland 
Coliseum Arena, and that Re-
spondent™s recognition of the Union has been ﬁembodied in 
successive collective bargaining agreements, the most recent of 
which .  .  . was effective .  .  . for the period September 1, 1995 
to August 31, 1996.ﬂ Substantively,
 the complaint alleges that 
the Respondent violated recognitional and bargaining duties 
owed to the Union under Section 8(a)(5) when it took the fol-
lowing actions in OctoberŒNovember 1997, shortly before 
beginning its 1997Œ1998 professional basketball season: (a) 
unilaterally departing from its hi
storical practice of recalling 
past-season vendors and instead recruiting and hiring new em-

ployees for this work; (b) withdrawing recognition from the 
Union as the exclusive representative of the Oakland home-
game vendors; and (c) unilatera
lly changing the manner of 
compensating those employees, by substituting an hourly-pay 
scheme for the traditional, ﬁcommission-baseﬂ arrangement. 
The complaint further alleges that the Respondent™s ﬁfailure to 
recallﬂ past-season vendors inde
pendently violated Section 
8(a)(3) of the Act and result
ed in unlawful discrimination 
against 12-named persons. The Respondent admits, and I find,
 that the Board™s jurisdic-
tion is properly invoked over this dispute,
2 and that the Union is 
a labor organization within the m
eaning of Section 2(5) of the 
Act. While the Respondent denies 
the existence of a history of 
recognition of and collective barg
aining with the Union ﬁsince 
at least 1960,ﬂ the Respondent admits that it was bound to the 
1995Œ1996 labor agreement with the Union adverted to in the 
complaint. Subject to elaborati
on below, the Respondent further 
admits that, following a ﬁhiatusﬂ in operations at the Oakland 
Coliseum Arena during the 1996Œ1997 season (involving the 
                                                                                            
                                                           
the end of the day, at which point 
the trial was recessed until November 
16, a date on which, by prior agreement of all parties and by my direc-
tion, the Respondent would conclude 
the balance of its case by calling a 
previously unavailable witness, to
 be followed by any appropriate 

rebuttal from the prosecution side. Ho
wever, when the trial resumed on 
November 16, counsel for the Gene
ral Counsel moved to reopen her 
case-in-chief to introduce two purpo
rted labor agreement documents 
and authenticating testimony, plus
 additional background testimony. 
All of these were aimed at proving allegations in the complaint that the 
Respondent had denied and the pr
osecution had failed to establish 
during its case-in-chiefŠthat, ﬁsince at least 1960,ﬂ the Respondent 
had recognized the Union as the exclus
ive representative of a unit of its 
souvenir-vendors and had entered into ﬁsuccessive collective bargain-
ing agreementsﬂ with the Union covering that unit. The Respondent 
opposed the General Counsel™s motion to reopen, and I denied it, based 

on considerations I noted summarily on the record and which I restate 
elsewhere below. 2  Based on the pleadings and stipulations of the parties, I find, (a) 
that the Respondent, owned by a Ca
lifornia partnership since January 
19, 1995, operates a professional bask
etball team and related business 
enterprises, (b) that in the 12 m
onths preceding the issuance of the 
complaint the Respondent received 
gross revenues from these opera-
tions exceeding $500,000, and (c) that the Respondent, since January 
19, 1995, has been and is an employer engaged in commerce within the 

meaning of Sec. 2 (2), (6), and (7) of the Act. 
relocation of its home games in that season to the San Jose 
Arena while the Oakland Coliseum Arena was undergoing 
extensive renovations), it declined
 to recognize or bargain with 
the Union as the vendors™ representative when it returned to the 
Oakland venue for the 1997Œ1998 season, that it did not ﬁre-
callﬂ vendors for that season from the ranks of past-season 
vendors, but instead recruited new-hires from outside sources, 
and that it unilaterally established the compensation terms for 
these new hires, terms that differed from the commission 
scheme used in its prior se
asons at the Oakland venue. 
However, the Respondent denies
 all alleged wrongdoing, and 
most of its defenses are grounded, directly or indirectly, in the 
significance it attaches to the ﬁhiatus,ﬂ i.e., the one-season relo-
cation to the San Jose Arena. Thus, as to the 8(a)(5) counts, the 
Respondent avers centrally that because of the hiatus, it oper-
ated under no duty to recognize or bargain with the Union after 
it returned to the renovated Oakland venue for the 1997Œ1998 
season, and, for the same reason, it was free to act unilaterally 
when it came to hiring vendors for that season and setting their 
wages and other terms and cond
itions of employment. More-
over, as to the 8(a)(3) count, the Respondent avers as a central 
defense that none of the 12-named alleged discriminatees ap-
plied for vendor positions during the 1997Œ1998 season, al-
though invited by the Respondent to make such applications. 
As is already implied, a questio
n central to the disposition of 
the 8(a)(5) counts in the complain
t is whether or not the collec-
tive-bargaining relationship evidenced by the 1995Œ1996 labor 
agreement survived the Respondent™s departure from its tradi-
tional home-court venue in Oakland and its removal to the San 
Jose Arena during the 1996Œ1997 season. As I discuss in my 
concluding analysis, the resolution of this issue depends in 
large part on whether the vendors employed in Oakland during 
the 1995Œ1996 season had a reasonable expectancy, at the end 
of that season, of being recalled for work in the 1997Œ1998 
season, when the Respondent re
turned to its Oakland home 
court after its one-season sojourn in San Jose. The most impor-
tant considerations in making 
a determination on the ﬁreason-
able expectancyﬂ question is the nature of and reasons for the 
hiatusŠspecifically, whether it wa
s intended to be ﬁindefiniteﬂ 
or merely ﬁtemporary.ﬂ Accordingly, the Res
pondent™s reasons for and intentions respecting the hiatus will ultimately be a 
critical feature in determining whether the preexisting collec-
tive-bargaining relationship survived the hiatus. 
Based on my study of the w
hole record, including the par-
ties™ posttrial briefs,
 3 and based particularly on the findings and 
 3  The Respondent has separately filed a motion to strike certain por-
tions of the General Counsel™s brief wherein prosecuting counsel has 
made factual averrals unsupported by
 appropriate citation to the re-
cordŠaverrals, moreover, which the Respondent argues cannot be 
supported by the record. The General Counsel has filed no responsive 
papers. As I note incidental to my findings, infra
, the Respondent™s 
motion is substantially meritorious as to certain of the General Coun-
sel™s claims. The General Counsel™s brief is, indeed, seriously flawedŠ
not least, in its usefulness to the 
judge to whom it is addressedŠby a 
number of breezy averrals of fact 
that briefing counsel does not trouble 
to support with citation to the record, including several that enjoy no 

record support whatsoeverŠparticularly
 as to the supposed existence of 
a lengthy history of collective bargaining and a succession of agree-
 GOLDEN STATE WARRIORS 659reasoning set forth below, I will judge that the hiatus was 
plainly temporary in nature, that the Oakland vendors thus had 
a reasonable expectancy of being recalled when work again 
became available at the Oakland Arena, and, accordingly, the 
collective-bargaining 
relationship survived the San Jose so-
journ. Considering, moreover, that the Respondent admittedly 

refused to recognize or bargain with the Union on and after 
October 23, 1997, and took othe
r unilateral actions substan-tially as alleged in the complaint, I will find merit to all the 

8(a)(5) counts in the complaint. Finally, based on a somewhat 
different body of considerations, I will find merit to the inde-
pendent 8(a)(3) counts in the comp
laint, alleging discriminatory 
bypassing of past-season vendors in
 favor of new hires. How-
ever, in so finding, I will not full
y embrace the list of 12 alleged 
discriminatees named in the complaint as an accurate roster of 

the victims of the Respondent™s discriminatory hiring. 
I.  FINDINGS 
A.  The Respondent™s Traditional Operations in Oakland; 
the One-Season Hiatus 
Golden State Warriors (i.e., the Respondent) is an ongoing 
business entity franchised by the National Basketball Associa-
tion (NBA) to operate a professional basketball team, the
 Golden State Warriors (the Warriors). The Warriors compete 
with other NBA teams in league play conducted under NBA 
rules. In the last 20 years or so, the franchise has been held by 

at least three different persons or entities; first, by ﬁFranklin 
Mieuliﬂ (or ﬁMewleyﬂŠthe transcri
pt contains both spellings); 
then, starting sometime in the late 1980™s, by the ﬁFinan & 
Fitzgeraldﬂ group; then, since January 19, 1995, by the current 
franchise holder, a Ca
lifornia partnership headed by Christo-
pher Cohan.
4 Barring strikes or lockouts, th
e Warriors have always com-
peted with other NBA teams during a roughly 6-month ﬁoffi-
cialﬂ season that begins in the first week of November of each 
year and ends sometime in May of the following year. The 
Warriors will also play several scheduled, preseason exhibition 
games, usually in the last 2 w
eeks of October. The team may 
also play postseason games into
 June, depending on whether it 
makes the playoff rounds for th
e NBA Championship, and, if 
so, how far it gets. 
For at least 20 years prior to the 1996Œ1997 NBA season, the 
Warriors had played all their home games at the Oakland Coli-
seum Arena (Oakland Arena), part
 of a publicly owned sports-
entertainment complex that also includes the Coliseum Sta-
dium, the home field of the Oa
kland Athletics professional baseball team. However, as a result of detailed arrangements 
worked out between the Respondent and the operators of the 
Coliseum complex in early 1996, the Oakland Arena underwent 
top-to-bottom renovations during a period that started soon 
after the conclusion in May 1996 of the 1995Œ1996 NBA sea-
                                                                                            
                                                           
ments between the Union and the Respondent preceding the agreement 
that was admittedly in effect during the 1995Œ1996 season.
 4  For findings about pre-1995 ownership of the franchise, I rely pri-
marily on the uncontradicted testimony
 of Donald Gohlke, one of the 
three witnesses who were longtime employee-vendors of Warriors 
merchandise at the Oakland Arena. (T
he other two such witnesses were 
Robert Jacobs and Dennis Danziger.)  
son and continued through the 
entire 1996Œ1997 season, indeed 
through the summer and early autumn of 1997. 
Because the Oakland Arena was unavailable for play during 
the 1996Œ1997 season, the Warriors ended up playing their 
home games during that season in the San Jose Arena (and, as 
well, their preseason home games in October 1997.
5 This one-season relocation was clearly intended by the Respondent from 
the start as a temporary expedient, one that would bring the 
Warriors back to Oakland for the 1997Œ1998 season, which is, 
in fact, what happened.6  Indeed, the Respondent had held a 
series of press conferences begi
nning in February 1996 that had 
resulted in widespread media publication of exactly these inten-
tions and expectations.
7 B.  Historical Practices Asso
ciated with the Respondent™s 
Employment of Souvenir-Vendors at the Oakland Arena
8 The Respondent has always received revenues from the sale 
of souvenir merchandise at Warrio
rs games, such as programs, 
hats, shirts, and other novelties 
bearing the team logo. The Re-
spondent was not originally the direct employer of the persons 

who sold such merchandise at 
its home games in Oakland, but the Respondent assumed such a di
rect employer role sometime 
in the late 1980s, when the Finan & Fitzgerald group took over 
the franchise, and it has continued in that role since then. 
These are some of the background details: Under Franklin 
Mieuli™s ownership (according to
 Danizger), the Respondent 
had granted a vending concession to Bill Fritz (who is else-

where identified by Danziger as having later become the Un-
ion™s ﬁpresident or vice presidentﬂ for an uncertain period) to 
handle all such sales, and Fritz ha
d, in turn recruited other ven-
dors to assist in handling the concession. These vendors (or at 

least Fritz) apparently operated in an independent-contractor 
role. Thus, under the concession arrangement, they would ac-
quire the souvenir merchandise directly from outside sources, 
establish their own prices for the items, sell them to customers 
 5  I take notice that the San Jose Arena is about 50 miles, or about 1-
hour™s freeway driving, from the Oakland Arena. 
6  This is what Robert Rowell, currently the Respondent™s vice 
president of business operations, said on the subject of the Respon-
dent™s intentions and expectations 
concerning the relocation to San Jose 
and the return to Oakland:
 Q.  DidŠin terms of the extent
 of time the Warriors would 
play in San Jose, what was your understanding about the length of 
time the Warriors would play at the San Jose Arena? 
A.  My understanding, per our license agreement that was ne-
gotiated and finalized in May of 1996 with the City and County 

was that we were to play the 1996Œ97 season down in San Jose 
and we™re to come back for the opening of the 1997Œ98 season in 
the new arena in Oakland, based on the construction time line get-
ting completed and if, in the event we were to [lose] out on 
games, we would play one or tw
o games in San Jose before we 
returned to Oakland. 
7  Several articles in the local pr
int media tracing from the Respon-
dent™s press conferences were receive
d into evidence as R. Exhs. 2 and 
3. 
8  In this section and hereafter, ﬁh
istoricalﬂ and ﬁhistoricallyﬂ refer to 
the period that began with the Finan 
& Fitzgerald takeover in the late 
1980™s and ended with the conclusion in May 1996 of the 1995Œ1996 

season, by which point the Cohan partnership had been operating the 
franchise for about 18 months. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 660attending the home games, and re
bate a certain percentage of 
their sales receipts to the Respondent. Starting with the Finan & 
Fitzgerald group™s takeover in the late 1980s, however, the 
Respondent changed the arrang
ement: The Respondent became 
the exclusive supplier of the souvenir merchandise to the ven-
dors, and the supplier, as well, of the portable vending stands 
used by the vendors. The Respondent also took control of mer-
chandise pricing, and retained 
physical control of the merchan-
dise and vending stands betwee
n games and seasons. Finally, 
the Respondent took control over
 the merchandise sales re-
ceipts, and paid the vendors dire
ctly for their sales work, on a 
commission-percentage basis at all times through the 1995Œ
1996 season.9 In addition, at all times since the late 1980s, the Respondent 
has directly supervised the Oakl
and vendors in their sales work, 
cash and inventory control, and related tasks, using for these 

purposes a succession of managers. During most of the histori-
cal period under discussion, 
Jim Sweeney, the Respondent™s 
merchandise manager, was the 
supervisor immediately in 
                                                          
                                                           
9  And see Gohlke™s descriptions
, contrasting employment arrange-
ments during the Mieuli era with those that emerged after the Finan & 
Fitzgerald takeover, as follows: First was I worked with Franklin
 Mieuli.  In fact, in 19Šthat 
would have been prior to 1988.  
Actually, I worked there when 
our union actually ran it, and that would have been as early as 
1978, I think. 
JUDGE NELSON:  When your union did what? 
THE WITNESS:  The union itself ran the souvenirs.  There 
was noŠwhen we worked for Fra
nklin Mieuli, Franklin Mieuli 
did not operate the souvenirs them
selves.  When Finan Fitzgerald 
bought the team they operated th
e souvenirs themselves and we 
worked for them. 
JUDGE NELSON:  Let me see if
 I can understand this.  In 
the first situation you describe
d you folks were independent op-
erators? 
THE WITNESS:  We answered to
 Franklin Mieuli.  He did not pay us directly. 
JUDGE NELSON:  He furnished theŠ 
THE WITNESS:  He owned the team and we had permission 
from him to sell the souvenirs. 
JUDGE NELSON:  Where did you get the souvenirs? 
THE WITNESS:  Our own people bought them. 
JUDGE NELSON:  Not from the Warriors? 
THE WITNESS:  No. 
JUDGE NELSON:  And you sold them? 
THE WITNESS:  Yes, sir. 
. . . . 
JUDGE NELSON:  Not even a subcontractor.  . . . Just 
you™ve got a right to be on the premises and to sell a product that 
you™ve independently bought and you sell it for the price that 
you™ve set? 
THE WITNESS:  Yes, sir. 
JUDGE NELSON:  Is that right?  All right.  Then later that 
changed? 
THE WITNESS:  When Finan andŠMr. FinanŠbought the 
team, then we worked forŠlet™s s
ee, at that time Carl Maskowitz 
was our immediate supervisor and we were paid by the Golden 
State Warriors. 
JUDGE NELSON:  And they furnished the materials that you 
sold? 
THE WITNESS:  Stands.  Merchandise.  Yes. 
charge of the Oakland vendors™ work. Sweeney remained in 
this capacity until his departure 
from the Respondent™s employ 
in December 1996 or January 1997, about a year after the Co-

han partnership had ac
quired the franchise. 
Historically, the Respondent obs
erved a number of practices, 
however informal, relating to the seasonal employment, layoff 
and recall of vendors who work
ed the Warriors™ home games in 
Oakland. From the credible, 
harmonious, and uncontradicted 
accounts of longtime vendors Jac
obs, Danziger, and Gohlke, I 
find as follows: 
Over the years, the Respondent employed a regular cadre of 
vendors to work the Oakland Arena vending stands during 
Warriors home games.  (The reco
rd does not show exactly how 
many employees comprised this cadre, nor does it clearly indi-
cate the identities of all the cadre members, but Jacobs, Dan-
ziger and Gohlke were surely among them.
10)  Between Warri-
ors home games, and outside th
e NBA season, many of these 
vendors also worked in similar capacities for other employers 
in various San Francisco Bay 
Area sports and entertainment 
venues, such as for the Oakland Athletics, at the Coliseum Sta-
dium. As each new NBA season drew nigh, Merchandise Manager 
Sweeney (like his predecessor, Carl Bascowitz) would seek out 
the past-season vendors and invite 
them to a kickoff ﬁluncheonﬂ 
meeting, typically held in mi
d-October, on the day when the 
Warriors were scheduled to play
 their first, preseason exhibi-
tion home game. Notice of these 
meetings was given casually, 
by word-of-mouth. Sometimes Sweeney would run into some 
of the past-season vendors as they were working the Oakland 
A™s games at the Coliseum Stadium and would tell them when 
to show up for this season™s ki
ckoff meeting. At other times 
Sweeney would pass the information on through telephone calls 
to one or more vendors. In either case, the vendors who got the 
word would then pass the message along to other past-season 
vendors. Typically in these mee
tings, as the gathered vendors 
ate a lunch furnished by the 
Respondent, Sweeney would re-
view new merchandise and pricing with them and supply them 
with any ﬁgiveawayﬂ items, as well. When the meeting ended, 
the vendors would gather their inventory of merchandise and 
the portable vending stands from a storage area maintained by 
the Respondent under the Coliseum Stadium, and would take 
them to sales points in the Oakland Arena that they would con-
tinue to occupy (working in two- 
or three-person teams at each 
stand) during all subsequent home games through the end of the 

season. Between games, the vendors would return the stands 
and merchandise to the same storage area in the Coliseum sta-
dium, then retrieve th
em for the next game. 
Each season ended this way: When the Warriors finished 
their last home game, the vendors would return the vending 
 10  The testimony of these three witn
esses established that for at least 
a decade prior to the start of the 1997Œ1998 season each had been em-
ployed by the Respondent at the Oakland Arena throughout each suc-
cessive season, including through the 1995Œ1996 season. However, as I 
discuss elsewhere below, the only evidence suggesting which individu-
als were employed as vendors during the 1995Œ1996 season is con-
tained in Jacobs™ testimony, infra
, naming vendors who attended a 
kickoff meeting conducted by Merc
handise Manager Sweeney at the 
start of that season. 
 GOLDEN STATE WARRIORS 661stands and unsold merchandise to the storage area in the Sta-
dium, and, usually about a week after this, they would get to-
gether with Sweeney for a final inventory and an accounting of 
who was owed what, followed by an equal ﬁsplitﬂ among the 
vendors of an agreed-on ﬁcommissionﬂ percentage of the 
pooled net sales proceeds for the season.
11  (The commission 
rate was 20 percent prior to an uncertain date in 1990 or 1991, 

when the Union and the Respondent negotiated a reduction to 
16 percent, the rate that prevailed at all times thereafter through 
the end of the 1995Œ1996 season.)  When this process was 
completed, the group simply br
oke up, usually with parting 
words from Sweeney to the effect, ﬁThanks for a good year.ﬂ 

Nothing would be said then about employment in next year™s 
season. The vendors™ testimony  shows that, throughout the historical 
period described above, the Re
spondent never furnished any 
written notices of layoff at the end of the season, nor written 

notices of recall as the new season began. Indeed, so far as this 
record shows, the seasonal patterns of layoff and recall were 
unattended by any kind of paperworkŠnot even any internal 
business recordationsŠthat might imply a severance of the 
vendors™ employment relationship with the Respondent be-
tween seasons. 
C.  The Respondent™s Collective-Bargaining 
Relationship with the Union 
The Union generally exists to represent the interests of ven-
dors who sell souvenir merchandise 
at sports matches and other entertainment events held in various venues in the San Fran-
cisco Bay Area. Many of its members work for more than one 
employer, and in a variety of venues, during the course of a 
year. One example has already been cited: A vendor may be 
employed by the Oakland Athl
etics baseball franchise during 
the baseball season home games at the Coliseum Stadium, then, 

following a brief interlude, begin working for the Respondent 
during the Warriors™ NBA season home games in the Oakland 
Arena. Also, between these ga
mes or seasons, the vendors may 
acquire similar employment for events held elsewhere in the 

Bay Area, such as in the Cow Palace (in Daly City, across the 
Bay from Oakland), or in the Stanford University Stadium (in 
Palo Alto, also across the Bay). 
Sometime after the Cohan partnership acquired the franchise 
in January 1995, the Union and the Respondent signed a written 
collective-bargaining agreement, made effective by its terms 
from September 1, 1995, to August 31, 1996, covering the em-
ployment of vendors working at the Oakland Arena. The 
agreement was signed for the Union by John Arnolfo, its re-
cently-installed business agent, and by Paul Saroff, then the 
Union™s chief executive.  It wa
s signed for the Respondent by 
Karen Cole, its director of business operations.  The signatures 

were undated. Arnolfo testified that he did not participate in the 
negotiating of this agreement, no
r did he recall the timing of his 
signing it. Saroff was not called to
 testify about such matters, 
nor was Cole. In sum, the record remains wholly vague as to 
                                                          
                                                           
11  As the payment scheme was most particularly described by Ja-
cobs, ﬁThere was a split.  In ou[r] language the terminology is split, all 
the money went into the pool and we
 were paid a commission on that.  
It was split evenly amongst those that worked.ﬂ 
the timing and other circumstances surrounding the execution 
of the 1995Œ1996 agreement.
12 Although surrounding circumstances are uncertain, the mate-
rial terms of the agreement itself are easy to identify, for the 
document is quite brief. Thus, 
in its preamble, the agreement 
recited that it was ﬁmade and entered into effective September 
1, 1995,ﬂ and 
 cover[s] the sale of programs and novelties from portable 

stands and in the seating area during GOLDEN STATE 
WARRIOR BASKETBALL GAMES at the Oakland Coli-
seum Arena. 
 And in its recognition clause 
(sec. 1), it further recited
 that, 
 The Employer recognizes the Unions [
sic 13] as the sole and 
exclusive collective bargaining agent for all employees en-
gaged in the sale of Golden State Warriors programs and nov-
elties and agrees to deal with its representatives with respect 
to wages, hours, working conditions, adjustment of griev-
ances and all other pertinent matters. 
 This is a good point for pausing to head off any confusion as 
to the proper description of the ﬁbargaining unitﬂ established by 

the 1995Œ1996 agreement: The Gene
ral Counsel™s description of the ﬁUnitﬂ on brief differs from the description of the ﬁUnitﬂ 
appearing in the complaint, and each of these descriptions, 
moreover, involves more than a little tinkering with the unit 
description appearing in the 1995Œ1996 agreement, supra
, which the General Counsel neve
rtheless cites as the record 
source for the ﬁUnitﬂ description appearing in the prosecution 
brief.14 While ﬁthe Unitﬂ might be characterized in a variety of 
 12  Contrary to the General Counsel™s unsupported averalls on brief 
(p. 4), the record contains no evidence that would allow a finding that 
the ﬁparties . . . bargain[ed]ﬂ this agreement ﬁ[s]ometime in about Au-
gust 1995.ﬂ Nor does the record show that ﬁthis new agreement con-
tained the same provisions as the ex
pired agreement.ﬂ In fact, prosecut-
ing counsel provides no hint as to what ﬁagreementﬂ she has in mind 
when referring to ﬁthe expired agreem
ent.ﬂ (Perhaps she is referring to 
Dennis Danziger™s testimony, infra
, concerning certain negotiations 
between the Union and the Respondent
 leading to an oral agreement 
sometime in 1990 or 1991, but if so, Danziger™s account is too sketchy 
to support the General Counsel™s cl
aim that the agreement reached in 
1990 or 1991 included ﬁthe same provisionsﬂ as those set forth in the 
written 1995Œ1996 agreement.) Accordingly, I grant the Respondent™s 
motion to strike these unsupported assertions from the General Coun-
sel™s brief. 13  The pluralization appears to be
 a typo, for in the preamble, the 
recognized union is identified as a single entity, described as follows: 
ﬁNewspaper & Periodical Vendors a
nd Distributors Union Local 468, 
affiliated with the Graphic Communi
cations International Union, AFLŒCIO, on behalf of CONCESSION AND PROGRAM EMPLOYEES 
CHAPEL, hereinafter referred to as the ‚UNION.™ﬂ  Moreover, the 
singular form, ﬁthe Union,ﬂ appears el
sewhere in the agre
ement, at Sec. 
5. 
14  In the complaint, the ﬁUnitﬂ for which the Respondent has sup-
posedly recognized the Union as the 
exclusive representative ﬁsince at 
least 1960ﬂ is described as follows: 
All full-time and regular part-time employees engaged in the 
sale of Golden State Warrior programs and novelties at the Oak-
land Coliseum Arena, Oakland, Ca
lifornia; excluding all other 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 662ways without doing violence to the contracting parties™ inten-
tions, I deem it best to treat th
eir contract language itself as 
defining the appropriate bargaini
ng unit. Accordingly, when I 
refer to the ﬁunit,ﬂ or the ﬁvendors unit,ﬂ or the ﬁbargaining 
unit,ﬂ I am referring to that unit which readily may be inferred 
from combining the language appearing in the preamble with 
the language in the recognition clause. 
In the four remaining enumerated clauses of the 1995Œ1996 
agreement, the parties agreed (at sec. 2) that ﬁProgram and 
Novelty vendors shall be paid Sixteen Per Cent (16 percent) 
commission on all sales, after sales tax;ﬂ (at sec. 3) that ﬁVen-
dors engaged solely in the sale
 of programs shall be paid 
Twenty Per Cent (20 percent)
 commission on all sales, after 
sales taxﬂ; (at sec. 4) that ﬁthe employer shall pay the sum of 
One Per Cent (1 percent) of gross sales effected by vendors 
employed under the terms and conditions of this Agreement, 
into the ‚CONCESSION AND PROGRAM EMPLOYEES 
PENSION TRUST FUND.™ Maximum not to exceed $500.00ﬂ; 
and (at sec. 5) that ﬁthe Union will furnish sufficient help with a 

satisfactory skill level as required by the Employer.ﬂ And in a 
final, unnumbered clause, the agr
eement recited that it ﬁshall remain in full force and effect from the date first written above 
[i.e., September 1, 1995]
 to August 31, 1996.ﬂ 
The Respondent has admitted in general terms that this 
agreement reflected a ﬁmemorializ[ation]ﬂ of an ﬁarrangementﬂ 
of uncertain duration between 
the Respondent and the ﬁUnion™s 
vendors.ﬂ15 What is decidedly less clear on this record, how-
ever, is whether this historical ﬁarrangementﬂ had ever been 
                                                                                            
                                                           
employees, office clerical employees, managerial employees, 
guards, and supervisors as defined in the Act. 
By contrast, in the General Counsel™s brief, the ﬁUnitﬂ is now (unac-
countably) described in these different terms: 
All full-time and regularly scheduled part-time vendors of 
novelties and programs at the Oakland Coliseum employed by the 
Employer; excluding all other empl
oyees, guards, and supervisors 
as defined in the Act. 
On brief, the General Counsel™s onl
y citation associated with her de-
scription of the ﬁUnitﬂ in the latter terms is to ﬁGC Exh. 2ﬂŠi.e., to the 
1995Œ1996 agreement. The fact is that neither the description in the 
complaint nor the General Counsel™s la
test stab at a description on brief 
corresponds faithfully with the description set forth in the 1995Œ1996 
agreement. However, it at least may 
be said in favor of the complaint™s 
description that it limits the Union™
s representative rights to a unit of 
vendors who sell Warriors merchandise at the Oakland Coliseum 

Arena, just as the 199
5Œ1996 agreement did, whereas the ﬁUnitﬂ de-
scribed in the prosecution brief implie
s a broader jurisdiction, to sales in the ﬁColiseumﬂ as a whole. 
15  On April 9, 1998, the Respondent™s attorney, Jeffrey Bosley, fur-
nished a written statement of position 
to the Board agent investigating 
the Union™s charges herein. (GC Exh. 8.)  There, he stated (my empha-
sis): ﬁInitially, the new [Cohan] owne
rship left many established opera-
tions in place, including the team™s arrangement with the Union™s ven-
dors to perform merchandise sales duties at the Oakland Coliseum 
Arena. This arrangement is memorialized 
in the [1995Œ1996] collective 
bargaining agreement[.]ﬂ 
In this regard, I note, moreover, that what Attorney Bosley referred 
to as ﬁinitialﬂ arrangements ﬁmemorializedﬂ in the 1995Œ1996 agree-
ment were actually arrangements that endured not just through the 
balance of the 1994Œ1995 season, but through the ensuing 1995Œ1996 

season, as well. ﬁmemorializedﬂ 
previously by the Union and the Respondent in 
any clear-cut way. Put another way, the record leaves great 
room for doubt on such questions 
as these: Did the conceded 
historical ﬁarrangementﬂ between the Respondent and ﬁthe 
Union™s vendorsﬂ encompass all of the terms set forth in the 
1995Œ1996 agreement? Did the histor
ical arrangement contem-
plate, for example, a recogniti
on of the Union as the vendors™ 
exclusive collective-bargaining representative? The discussion 
requires some backtracking, in part to revisit the trial develop-
ments I noted at the outset: 
The complaint alleges in pertinent part
 that ﬁsince at least 
1960 [the Union] has been the designated exclusive collective 
bargaining representative of the employees in [a certain previ-
ously described] Unit, and sinc
e said date until October 23, 
1997 was recognized as such by the Respondent[,]ﬂ and that 
ﬁ[s]uch recognition has been emb
odied in successive collective-
bargaining agreements, the most recent of which was effective 
by its terms for the period 
September 1, 1995 to August 31, 1996.ﬂ In its answer, the Respondent, although admitting the 

existence of the 1995Œ1996 agreement,
 denied the existence of 
a recognitional or bargaining history dating back to 1960, and 
further denied a history of ﬁs
uccessive collective bargaining 
agreementsﬂ since 1960. 
The Respondent had issued a trial subpoena to the Union 
seeking a category of records that included copies of all pur-

ported collective-bargaining agre
ements and related correspon-
dence between the Union and the Respondent preceding the 
admitted 1995Œ1996 agreement. However, even though the 
General Counsel had averred in her opening statement that ﬁa 
number of [such] agreementsﬂ ex
isted, the Union™s representa-
tive, Arnolfo, soon testified that an extensive search of the Un-
ion™s archives for any such records had yielded none
16 (other than one, unsigned, undated purported ﬁagreementﬂ document, 
a document that could not be au
thenticated by any of the wit-
nesses called by the General Counsel during the prosecution™s 
case-in-chief). Counsel for th
e General Counsel later acknowl-
edged the absence of such ﬁsuccessive agreementﬂ records 
before she rested her case-in-chief, saying, ﬁIt appears that 
nobody has any copies of any co
llective bargaining agreements 
beside the 1995 to 1996 agreement.  We have checked not only 

with Mr. Arnolfo but with other union members who were in 
this bargaining unit as to whether they ever had copies and the 
answer appears to be no.ﬂ Inde
ed, vendor Jacobs, whose work 
for the Respondent dates back to the mid-1980™s, testified that 
 16  Arnolfo testified pertinently as follows: Q.  Okay.  In fact, you also had no personal knowledge of any 
signed and fully executed labor agreement between the Warriors 
and the Union, other than General Counsel™s Exhibit 2 [the 1995Œ
1996 agreement]; is that correct? 
A.  That™s correct. 
Q.  And your search of the Un
ion™s files revealed no such 
documents? 
A.  That™s correct. 
Q.  And you have noŠyour search of the Union™s files in re-
sponse to the subpoena also revealed no notes reflecting any bar-
gaining history between the Warriors and the Union from 1960 to 
the present; is that correct? 
A.  That is also correct. 
 GOLDEN STATE WARRIORS 663he had never even 
seen 
a copy of any such labor agreement 
prior to the 1995Œ1996 agreement. 
As I have previously noted, the 
record remained in this pos-
ture when the General Counsel rested the prosecution case-in-
chief on October 29, 1998, following which the Respondent™s 
presentation occupied the balance 
of that day. Then, pursuant to 
prior agreements and directions, the trial was recessed until 
November 16, when the Responden
t would conclude its case by 
calling a previously unavailable witness, Aaron Brady. When 
the trial resumed for this purpose on November 16, however, 
counsel for the General Counsel
 moved to reopen her case-in-
chief to introduce purported copies of two prior written and 
signed agreement documents. These were said to have been 
discovered recently by the Union in
 the office of an (unidenti-
fied) ﬁformer legal counselﬂ of the Union (apparently one who 
had represented the Union during the periods covered by the 
purported agreements), and these were said to have been dis-covered as part of a search th
at the Union had conducted with 
renewed vigor during the nearly 3-week trial recess period. The 

General Counsel™s motion to reopen
 also contemplated that the 
prosecution would call Paul Saroff, the Union™s former princi-

pal representative, whom the General Counsel had not called as 
a witness during her case-in-chief, to authenticate the recently 
discovered agreement documents
. The General Counsel also 
proffered Saroff as a witness w
ho would testify about a variety 
of other matters of background and practice, including some 
which had been sketchily addressed during the prosecution™s 
case-in-chief and others which amounted to entirely new areas 
of proof in support of the complaint. Indeed, this proffer of 
additional background testimony from Saroff came only after I 
had denied the General Counsel™s motion to reopen to introduce 
the two purported agreement documents through Saroff as an 
authenticating witness. Thus, the General Counsel further of-
fered to prove through Saroff as follows: 
 that since at least the 1980s when the Warriors moved to the 
East Bay Oakland location from San Francisco and were 
owned by a gentleman named Franklin Mieuli that from that 
time forward the Union has had a series of collective bargain-
ing agreements with the Warri
ors covering the bargaining unit 
at issue in this case. . . . He [Saroff] would further testify that 

the procedure used for layoff a
nd recall of the bargaining unit 
employees who sold concessions
 and programsŠnot conces-
sion, novelties and programs was that when the season ended, 
they ended.  When the season started, Jim Sweeney the for-
mer manager in the concession area would notify the employ-
ees to return to work.  He would also testify that if, in fact, 
there were not enough people, Mr. Sweeney would call him, 

and the Union would provide ad
ditional employees as needed. 
He would further testify that based on his knowledge as the 

business agent or business representative during that period of 
time that the Warriors through the period at least of June 1996 
continued to remit funds to the pension trust fund as called for 
in the collective bargaining agreements. 
 The Respondent opposed the General Counsel™s motion to 
reopen her case-in-chief, and I denied the motion, based pri-
marily on the following considerations, all of them adverted to 
more summarily in my trial ruling: First, the attorney who had 
represented the Union at times relevant to the purported agree-
ments was always an obvious poten
tial custodian of copies of 
any agreements negotiated by the Union during the period of 

his representation. Thus, the Union or the General Counsel, 
both having a distinct interest in discovering such records to 
support claims in the complaint, could have been expected in 
the exercise of ordinary diligence  to have made inquiries of 
this attorney, and thereby to have discovered the late-proffered 
records far earlier, before the trial opened. Moreover, apart 
from the prosecuting parties™ own 
interest in making a diligent 
search 
before the trial for any such records, the Union clearly 
operated under an independent lega
l obligation to make such a 
diligent search in order to comp
ly with the Respondent™s trial 
subpoena. And its lack of diligence on this score effectively 
frustrated the Respondent™s right under the subpoena to dis-
cover these late-proffered documents at the start of the trial, so 
that it could investigate and prepare any defense to their intro-
duction or their significance.  Relatedly, I judged that to grant 
the motion to reopen would unduly interfere with an orderly 

conclusion of the case, because 
it would (a) necessarily cause 
an interruption of the Respondent™s
 presentation, (b) very likely 
would require a continuance of fu
rther proceedings to a future 
date sufficiently far away to permit the Respondent now to 

investigate the newly proffered documents and testimony, and 
(c) very likely would entail in the end much collateral litigation 
concerning the circumstances surrounding the late-proffered 
evidence. Finally, as to proffe
red testimony by Saroff regarding 
other matters of background, the General Counsel made no 
showing that Saroff had been unav
ailable to testify about such 
matters during the prosecution™s case-in-chief.
17 It is against this background that I now address certain 
claims still maintained by the 
General Counsel as to the sup-posed existence of a longstanding
 recognitional and contractual 
relationship between the parties: To do this requires first some 
deadwood-clearing: The complaint 
alleges in part that the Re-
spondent has recognized the Union 
as the exclusive representa-tive of its Oakland vendor-employees ﬁsince at least 1960.ﬂ The 
record plainly will not sustain this claim; indeed, the proof 
contradicts it. Thus, as previously noted, it clearly appears that, 
prior to the Finan & Fitzgerald group™s acquisition of the fran-
chise in the late 1980™s, the vendors operated as independent 
contractors, or ﬁconcessionaires,ﬂ
 of the Respondent, not as the 
Respondent™s ﬁemployees.ﬂ Seemi
ngly in partial recognition of 
this, the General Counsel has stripped 17 years from the claim 
made in the complaint, and now avers instead (Br. 2) that the 
Union has been the exclusive representative of the vendor-
employees in the ﬁUnitﬂ since 
ﬁat least 1987.ﬂ However, the 
General Counsel has cited no source 
in the record for this latter 
                                                          
 17 In continuing colloquy on the subject after I had denied the motion 
to reopen, counsel for the General Counsel stated ﬁfor the recordﬂ that 
her proffered evidence could be appropr
iately considered as ﬁrebuttalﬂ 
material. However, she did not attempt to identify what it was in the 
Respondent™s trial presentation that the proffered evidence would ﬁre-
but,ﬂ and I could not independently detect any basis for such a claim. 
Clearly, the proffered evidence, if it 
had been more timely discovered, 
would have beenŠand should have 
beenŠincluded in the General 
Counsel™s presentation of its case-in-chief. Accordingly, I regard the 

belated, ﬁrebuttalﬂ argu
ment as a specious one. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 664claim either, and my study of the record has failed to disclose 
any evidence tending to support 
this revised claim. Accord-
ingly, I strike 
this
 unsupported averral from the General Coun-sel™s brief, as well. 
In addition, the General Counsel 
avers on brief, without cita-
tion to the record, that, ﬁboth 
before and after the [January 
1995] purchase by the Cohan partnership, Respondent and the 

Union negotiated a series of collectiv
e bargaining agreements which covered the terms and cond
itions of employment of the 
Unit employees.ﬂ18 In fact, the evidentiary record does not re-
veal the existence of any ﬁseries of collective bargaining 
agreementsﬂ preceding the 1995Œ1996 agreement.
19 Rather, as I 
discuss next, the record contains uncontradicted testimony re-

vealing only that the Union and the Respondent had, sometime 
in 1990 or 1991, negotiated and reached oral agreement on a 
change in the commission rate to be paid to vendors in the fu-
ture. The only competent evidence ar
guably suggesting that the 
parties had formed a collective-
bargaining relationship prior to 
1995 is to be found in the account of Dennis Danziger, who 
testified as follows about negotiating events in ﬁ1990 or 1991,ﬂ 
during the Finan & Fitzgerald ownership era: 
 A.  Paul Saroff [then the 
Union™s business representa-
tive] asked myŠasked me if I would like toŠif I would 
like to sit in on the negotiations with the Warriors, along 
with Bill Fritz, who [was] our Union president or vice 
president at the timeŠpresid
ent, along with Paul Saroff 
who is the business agent[,] and the secretary, Sam Jacobs. 
Q.  AndŠ A.  And I said yes, I would. 
Q.  Did you actually meet with any representatives of 
Golden State Warriors? 
A.  Yes, we did. 
Q.  And where didŠŠdid you meet once or more than 
once? 
A.  We met just once. 
Q.  And where did that meeting take place? 
A.  At the Coliseum, at theŠthe room right across 
from the Warriors offices downstairs.  I believe it was the 
Pacific Room, what it was called at that time. 
Q.  And who was present at that meeting for the War-
riors? 
A.  Richard Rogers was, I believe, the vice president at 
the time of the Warriors.  
And [Merchandise Manager] 
Jim Sweeney. I think that™s what his title was, but I™m not 
positive. 
Q.  And how long did this meeting last? 
                                                          
 18  A nearly identical averral appears at p. 10 of the prosecution 
brief, following the statement, ﬁThe c
ourse of events in the present case 
is clear and undisputed.ﬂ So, too,
 does the wholly unsupported averral 
that, ﬁ[I]n about 1987, Respondent recognized the Union as the collec-
tive bargaining representative of the vendors[.]ﬂ 
19  Considering all of the foregoing, I grant the Respondent™s motion 
to strike all portions of the General Counsel™s brief in which counsel 

has variously averred that the Resp
ondent has recognized the Union as 
the vendors™ representative in a certain particularly described ﬁUnitﬂ 

since ﬁat least 1987,ﬂ and/or that, sin
ce that date, the parties have nego-
tiated a ﬁseries of collective-bargaining agreements.ﬂ 
A.  Two or three hours, I think. 
Q.  Okay.  What were th
e subjects which were dis-
cussed at this meeting? 
A.  Well, Jim Bagelston, I believe, also our attorney at 
the time, was present.  Okay.  That they had heardŠthat 
the Warriors had heard that the Union™s contract with the 
[Oakland] A™s [baseball franchise], our commission 
schedule had been reduced.  That they, the Warriors, 
wanted a reduction from our 20 percent to a lesser per-
centage. 
MR. BOSLEY:  Your Honor, I™d 
move to strike this as 
being all hearsay. 
JUDGE NELSON:  The witness has first hand knowl-
edge of the transactions he™s
 describing.  I overrule the ob-jection. 
THE WITNESS:  He asked us that they would like the 
same reduction as the WarriorsŠ 
JUDGE NELSON:  I think you meant to say asŠ 
THE WITNESS:  As the A™s.  As the A™s. 
Q.  (By Ms. Jordan):  Who was it that was speaking on 
behalf of the Warriors? 
A.  Richard Rogers.  Jim Sweeney didn™t say anything 
in this meeting. 
Q.  Okay. 
A.  And we explained to him that circumstanceŠ 
Q.  Who was speaking on behalf of the Union? 
A.  I did someŠI believe I did quite a bit of speaking, 
along with Paul Saroff.  I explained to RichardŠMr. 
RogersŠthat the circumstances were different between 
baseball and basketball, that 
baseball was an 80 day event, 
80Š80 events, and [they] did much larger gross dollar 
volume than we did at Warriors.  That we didn™t feel it was justified in knocking down our percentage to that, to 
the 15 percent of the time. 
Q.  Was there anyŠwhat was the result of talking 
about this commission rate? 
A.  HeŠhe agreed with that fact and he said could 
youŠ 
Q.  Who™s that? 
A.  Mr. Rogers asked that 
he realized that it was dif-
ferent, basketball and baseba
ll, and he said, ﬁCould you 
live with 16 percent?ﬂ  And after we discussed in caucus 

ourselves we did agree with that. 
Q.  Do you recall whenŠyou say that you recall if it 
was ‚90 or ‚91, but do you recall when during the year this 
particular meeting took place? 
A.  Prior to the start of the season. 
Q.  And approximately how l
ong before the start of the 
season? 
A.  One or two weeks, maybe three weeks before the 
start of the season. 
Q.  And what was the commission rate that you had 
earned prior to this time? 
A.  Twenty percent. 
Q.  And during the next season what was the commis-
sion rate that you operated under? 
A. Sixteen percent. 
 GOLDEN STATE WARRIORS 665Q.  Were there any other 
issues besides commission 
rate which were discussed? 
A.  UnionŠEmployer contribution to the pension plan. 
Q.  Do you remember wh
at that discussion was? 
A.  No, I don™t.  I know we did balance it with a larger 
percentage.  They would have to pay less of a percentage 
or whatever dollar figur
e for the pension plan. 
Q.  Was there any agreement reached on whether the 
Warriors would fund a pension program or not? 
A.  I don™t remember how we settled on it, on that part 
of it, if there was. 
MS. JORDAN:  I have nothing 
further of this witness. 
JUDGE NELSON:  One question before Mr. Dan-
ziger™s cross-exam.  In seasons after the season where you 

described the reduction of the commission rate from 20 to 
16 percent, in seasons thereafter did the commission rate 
stay at 16 percent? 
THE WITNESS:  Always at 16.  Yes. 
 In sum, based on Danziger™s de
scriptions, I find that in 1990 
or 1991 the Respondent implicitly recognized a committee of 
the Union headed by Paul Saroff as the vendors™ representative 
for purposes of negotiating the 
new commission rate of 16 per-
cent, and that the Respondent re
ached oral agreement with the 
Union™s committee on these terms. However, nothing in Dan-
ziger™s sketchy testimony or elsewhere in the record would 
permit a finding
 that this recognition am
ounted to full, 9(a) recognition of the Union as the vendors™ 
exclusive 
representa-
tive for all collective-bargaining purposes; much less would the 
hazy record allow a finding as to the intended duration of this 

agreement, or that it was ever reduced to writing or signed, or 
that any subsequent negotiations or agreements occurred be-
tween the Union and the Respondent prior to their execution of 
the 1995Œ1996 agreement.
 D.  Developments in the Cohan 
Era; a More Detailed Review 
1.  The balance of the 1994Œ1995 season 
When the Cohan partnership acquired the franchise in Janu-
ary 1995, the Warriors were in the midst of their 1994Œ1995 
season. The vendors, already in
 the Respondent™s employ at 
this time, were unaffected by the change in ownership of the 
franchise; they continued to work in their accustomed manner 
through the balance of that season, and the Respondent admit-
tedly made no changes in the traditional terms and conditions 
of their employment as described previously. 
2.  The 1995Œ1996 season 
The next, 1995Œ1996 season came and went for the vendors 
according to the patterns described previously, but against a 
new background. Thus, in this season, the vendors worked (for 
the first time, so far as this record shows) under the terms of a 
written collective-bargaining agreement, one in which the Re-
spondent had expressly recognized the Union in writing as the 
vendors™ ﬁsole and exclusive coll
ective bargaining agent,ﬂ and 
had unconditionally agreed to ﬁdeal with [the Union™s] repre-

sentatives with respect to wa
ges, hours, working conditions, adjustment of grievances and 
all other pertinent matters.ﬂ 
The only other significant novelty 
was that by the end of that 
season in May 1996, everyone in
 the Respondent™s operation, 
including the vendors, knew by vi
rtue of widespread publicity 
that the Warriors would not be
 playing their forthcoming, 
1996Œ1997 season home games in the Oakland Arena, due to 
the tear-down and rebuilding work
 scheduled to occur there. 
Everyone also knew by then that the Warriors would play the 

next season in the San Jose Arena. And the Union and the Re-
spondent, at least, knew also that the Respondent™s recognition 
of the Union as the representa
tive of its vendors was limited to 
vendors employed during Warriors home games in the Oakland 
Arena. Finally, everyone knew that the Warriors would return 
to Oakland for the 1997Œ1998 season. 
Despite this common knowledge by May 1996 of the Re-
spondent™s widely publicized inte
ntions, there is no evidence 
that any discussions then t
ook place between or among the 
Respondent, the Union, or the Oa
kland vendors, concerning the 
vendors™ future status upon the Warriors™ intended return to the 
Oakland Arena for the 1997Œ1998 season. Union Representa-tive Arnolfo admitted that he had had no such discussion with 
any agent of the Respondent prior to or during the 1996Œ1997 
season play in San Jose. The three vendor-witnesses testified 
commonly that the subject of 
their future status was not 
broached in any discussions between any of them and Mer-
chandise Manager Sweeney or any other agent of the Respon-
dent; indeed, the substance of 
their testimony is that the 1995Œ
1996 season ended in May 1996 just as it had ended in previous 

seasons, with no explicit reference by Sweeney to future em-
ployment, much less to the terms and conditions thereof. Ac-
cordingly, I am compelled to 
find that the underlying question 
of the vendors™ future status remained an entirely dormant and 
unspoken one until more than a year later, in mid-July 1997, as 
I describe in section 4.,b., infra
. 3.  The 1996Œ1997 season 
The Warriors played home games in the San Jose Arena. The 
Respondent did not employ an
y vendors during these games; rather, it subcontracted the merchandise vending operation to 
an outside company, Airmark [or ﬁAramarkﬂ], Inc.  
4.  Developments preceding the 1997Œ1998 season 
a.  New personalities; additional background 
By January 1997,
20 former Merchandise Manager Sweeney 
had recently left the Respondent™s employ, and had been re-
placed in that job by his former assistant, Aaron Brady, who 
had previously held the title, 
ﬁmerchandise services coordina-
tor.ﬂ In his new job, Brady reported to Larry Hausen, the Re-
spondent™s director of Creative 
Services, the same person to 
whom Sweeney had reported before departing. In the preseason 
months of 1997, according to 
Brady, Hausen was primarily 
ﬁinvolved in helping design the new [Oakland] arena as well as 

the practice facility[,]ﬂ and Brady was left with the day-to-day 
responsibility for managing the ﬁmerchandise department.ﬂ 
This apparently included getting the Oakland Arena  sales op-
eration ready for the forthcoming season, and, as Brady testi-
fied, it eventually included the responsibility for recruiting, 
interviewing and hiring the employees who would work as 
vendors during the home games in the new Arena. 
                                                          
 20  All dates below are in 1977 unless I say otherwise. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 666At some point before, or during, the renovation of the Oak-
land Arena, the Respondent had 
proposed to the officials in 
charge of Coliseum operations (at that point, apparently, the 
entity in charge was a quasi-public corporation called ﬁOak-
land-Alameda County Coliseum, 
Inc.ﬂ) that the Respondent 
take over the exclusive manage
ment and coordination of ser-
vices for all
 eventsŠnot just Warriors gamesŠto be held in the 
Oakland Arena once it were to reopen in November 1997. The 
proposal, which became the subject of some kind of memoran-
dum of understanding between the Respondent and ﬁColiseum, 
Inc.,ﬂ21 contemplated that the Respondent would form a sub-
sidiary entity for this purpose, to be called ﬁWarriors Arena 
Managementﬂ (WAM). The proposal was still under negotia-
tion during the late summer and early autumn of 1997, as the 
Oakland Arena renovations were 
nearing completion. However, no final agreement on this propos
al had been concluded before 
the 1997Œ1998 season began; indeed
, no such final agreement had been reached 1 year later, when the trial record closed in 
this case. Consequently, other entities continued to be responsi-
ble for managing and servicing 
non-Warriors events at the Oak-
land Arena during that 1997Œ1998 season, and the Respondent 
performed only its more traditio
nal function during that season, 
as the operator of the Warriors and as the employer of souvenir-
vendors during home games. 
b.  The Union™s initial attempts to schedule negotiations 
for a new agreement 
On July 14, Arnolfo dispatched a letter on the Union™s letter-
head addressed to the Respondent™s agent, Hausen, at the Re-
spondent™s administrative headquarters on 1221 Broadway, 
Oakland.22 In a heading at the top of the letter, Arnolfo had 
typed in bold caps, ﬁ
RE: SUCCESSOR AGREEMENT
.ﬂ In 
the letter itself, Arnolfo stated as follows: 
 Local 468 represents the program and novelties vendors who 
work the Warriors games at the Oakland Coliseum Arena. 

Accordingly, we would like to discuss a successor agreement. 
I would appreciate it if you woul
d contact me at your earliest 
convenience. 
 On August 13, having received no reply from Hausen or any-
one else in the meantime, Arnolfo dispatched another, virtually 
identical letter to the same bus
iness address of the Respondent, 
but this time to the attention of Robin Baggett, the Respon-
                                                          
                                                           
21  The Respondent™s witnesses variously referred to this ﬁMOU,ﬂ 
and, on brief, the Respondent invoke
s some of its purported provisions 
in partial explanation of its vendor-recruitment efforts for the 1997Œ
1998 season. However, the MOU is not of record; accordingly, I must 
ignore the Respondent™s references on 
brief to certain of its provisions 
as unproven; indeed, I can make no fi
ndings as to any of its provisions. 
22  The Respondent claims to have
 been unaware of having received 
this letter, and questions the adequ
acy of proof of delivery thereof. 
Arnolfo™s testimony that he mailed the letter to the address indicated 
establishes a presumption that th
e letter was received by the Respon-
dent at that address in due course
. A general denial of unawareness 
does not rebut the presumption. I note also that the Respondent admit-

tedly received another letter sent by Arnolfo to the same address (the 
October 18 letter, infra). Accordingly,
 I find that the Respondent did, in 
fact, receive Arnolfo™s July 14 letter 
in due course. What happened to it 
after receipt is a matter for conjecture. 
dent™s general counsel. Arnolfo 
received no written reply from 
Baggett, either.
23 Arnolfo and Baggett agree, however, that they briefly spoke 
to one another by telephone some
time later in August or early 
September.  (Although Baggett dimly recalled that he had two, 
nearly identical phone conversati
ons with Arnolfo in this pe-riod, I credit Arnolfo™s more particular recollection that there 
was only one conversation between
 them where the subjects outlined below were discussed.
24)  Who called whom, and 
what, exactly, was said in this conversation are disputed mat-
ters. However, both witnesses agree that a main subject of their 
brief discussion was the status of the Respondent™s still-
ongoing negotiations with Coliseum officials over the Respon-dent™s proposal to take over the ma
nagement of all events to be 
held in the Oakland Arena. They further agree that Baggett told 
Arnolfo that these negotiations we
re still going on, and that no 
final agreement had been concluded. 
The only arguably material conflict between Baggett™s and 
Arnolfo™s version of the conversation centers on whether or not the two men explicitly discusse
d the Union™s wish to begin 
negotiating a new agreement to cover the vendors during the 

forthcoming season. I am not persuaded that this conflict re-
quires a resolution. The compla
int does not charge the Respon-
dent with having unlawfully sta
lled in responding to bargaining 
requests by the Union, and everyone agrees that the Union and 
the Respondent eventually corresponded in writing on the sub-
ject in October, leading to the Respondent™s admitted October 
23 refusal to recognize or bargain with the Union, as further 
described below. However, for the benefit of any reviewing 
body that might judge that the conflict in testimony is material 
to the resolution of issues raised by the complaint, I record next 
my findings and observations regarding key points of dispute. 
Arnolfo™s version of the conve
rsation was summary in char-
acter, and one-sided to boot, as 
if Baggett were the only party 
who had said anything. Thus: 
ﬁMr. Baggett acknowledged re-
ceipt of my letter.  He indicated that at that time the Warriors 

were involved in negotiations fo
r the exclusive control of the 
new arena, and once that had been concluded and he presumed, 

at that point, that they would be concluded shortly, he would 
contact me again for the purpose of arranging a meeting.ﬂ 
Baggett denied nearly all the particulars of Arnolfo™s ac-
count; he testified, in substanc
e, that he had never personally 
received or seen Arnolfo™s Augus
t 13 letter prior to this conver-
 23  Baggett testified that he never saw this August 13 letter person-
ally, and that, after later seeing a refe
rence to it in Arnolfo™s October 18 
letter, infra, he made an unsuccessful search for it in the ﬁWarriors™ 
filesﬂ he maintained in his law o
ffice. For reasons previously noted, I 
find that the August 13 letter was received by the Respondent at the 
administrative headquarters address indicated on the letter, even if it 

never came to Baggett™s personal atte
ntion, and even if it never found 
its way into the files that Baggett later searched. 
24  Arnolfo, called during the General Counsel™s rebuttal presenta-
tion, testified convincingly that although he 
did receive a second call from Baggett, Baggett explained in this
 call that he had not intended to 
call Arnolfo, but rather, to return a call from someone else with a simi-
lar name, to set up a golf match. Arnolfo also testified convincingly that 
this was the extent of the ﬁsecondﬂ
 conversation, and that nothing of 
substance was discussed between the two before they hung up. 
 GOLDEN STATE WARRIORS 667sation, that he didn™t tell Arnol
fo that he had received it, and 
that he never promised to get b
ack to Arnolfo for the purpose of 
arranging a meeting with him. To the contrary, Baggett insisted 
that the only subject raised by Arnolfo and discussed between 
them was the status of the Respondent™s negotiations with the Coliseum authorities, i.e., that Arnolfo merely asked about the 
status of those negotiations and th
at Baggett told him they were 
still going on. Baggett emphasized in this regard that he is gen-
erally unfamiliar with and uni
nvolved in matters of law and practice in the labor-relations sphere,
25 that he refers all such 
matters to outside counsel in th
e Thelen firm (particularly to 
Attorney Kent Jonas in that firm),
 and, therefore, that he would 
not have told Arnolfo that he would personally call Arnolfo 
back for the purpose of setting up a meeting with him. How-
ever, Baggett eventually acknowledged during cross-
examination that Arnolfo had introduced himself as the Union™s 
representative at the beginning of the conversation, and he fur-

ther volunteered during examination from the bench that he 
somehow had formed the impression that Arnolfo was ﬁtrying 
to figure out who he™s going to be dealing with, his union™s 
going to be dealing with.ﬂ 
This latter acknowledgment pers
uades me that Arnolfo™s call 
had at least put Baggett on notice 
of the Union™s wish to begin 
contract negotiations on behalf 
of the vendors. Moreover, it strikes me as probable in the circumstances that Baggett, rec-
ognizing this, would have agreed in some manner to get back to 
Arnolfo at some future point. Ho
wever, I am not persuaded that 
Baggett agreed to get back to Arnolfo for the specific purpose 

of setting up a collective-bargaini
ng meeting with the Union, as 
distinguished from expressing a generalized assu
rance that he 
would inform Arnolfo when and if the Respondent™s negotia-
tions with Coliseum authorities had resulted in a definitive 

agreement. My doubts concerning the latter are influenced in 
part by Baggett™s plausible testim
ony that he generally referred 
labor-relations matters to outside
 counsel (even though, as pre-
viously noted, he gets personally 
involved in matters affecting 
the high-stakes labor relationship between the NBA owners and 
the NBA Players Association). My doubts are enhanced by my 
impression that Arnolfo was straining his genuine memory 
when he claimed to recall an 
express promise from Baggett to 
get back on the matter of scheduling negotiations with the Un-
ion. But my doubts trace mainly from Arnolfo™s and Baggett™s 
apparent common recognition during their conversation that 
any collective-bargaining negotiations between the Union and 
the Respondent should best await the outcome of the Respon-
dent™s negotiations with the Coliseum authorities, at which time 
it would become more clear to 
both parties exactly whom the 
Union might be dealing with, if
 anyone, and concerning exactly 
which group of employees. Accordingly, I would find that if 
Baggett said anything about getting back to Arnolfo, it was in 
the nature of a generalized assu
rance that he would keep Ar-
nolfo apprised of any change in the status of the negotiations 
with Coliseum authorities, but not 
a promise to get back for the 
purpose of scheduling collective bargaining. 
                                                          
                                                           
25  However, Baggett implicitly contra
dicted such assertions, or at 
least significantly qualified them, when
 he admitted elsewhere that he 
ﬁdeal[s] . . . a lotﬂ with the ﬁNBA Players Association.ﬂ 
In any event, Baggett did not get back to Arnolfo. Rather, as 
I find below, it was not until late October, more than a month 
after the incident described ne
xt, that yet another letter from 
Arnolfo to Baggett triggered a written replyŠnot from Baggett, 
however, but from Attorney Jonas. 
c.  Brady™s late August conversation with vendor Jacobs 
Jacobs had a concession to sell 
souvenirs at college football 
games held at the Stanford University stadium, in Palo Alto. In 
anticipation of the start of the Stanford football season in Sep-
tember, Jacobs had asked Brady if Jacobs could acquire for his 
Stanford operation the portable vending stands no longer to be 
used by the Respondent in the renovated Oakland Arena.
26 They had more than one conversation on this subject in August 

before they struck a deal.
27 Jacobs and Brady agree that in one 
such conversation, the two discussed
 Brady™s (wholly misin-
formed) belief that some kind of
 recent negotia
tions had taken 
place between the Union and the Respondent in which the Un-
ion had demanded an increase in the commission rate to ﬁ35 
percent.ﬂ (Brady claims not to 
recall how or from whom he first 
heard this rumor, but everyone agrees that it was false.) They 
disagree, however, about certain 
features of the conversation. 
Specifically, Jacobs testifie
dŠand Brady deniedŠthat Brady 

stated, in substance, that becau
se of the Union™s supposed de-
mand for a 35-percent commission, the past-season vendors 
would not be recalled to work the NBA season home games in 
the new Arena.28  On this point of conflict, I credit Jacobs™ 
version,29 and specifically, his testimony as follows: 
 26  It is undisputed that one of the design refinements for the remod-
eled Oakland Arena was the constr
uction of permanent vending stands 
in the Arena, which made obsolete the portable vending stands used in 
prior seasons by the Respondent™s vendors. 
27  For the timing of these discussions, I rely on Jacobs, who testified 
convincingly that these conversations had to have occurred sometime 
prior to the start, in September, of the Stanford football season, and that 
the conversation most in question must have occurred sometime around 
the third week of August. 
28  The Respondent has moved to strike the General Counsel™s aver-
ral on brief (p. 6, fn. 6) that ﬁBrady. . . gave the same account of his 
conversation with Jacobsﬂ that Jac
obs gave. The General Counsel cites 
ﬁTr. 268ﬂ (Brady™s testimony genera
lly confirming that he and Jacobs 
talked about the imagined union demand for a ﬁ35-percentﬂ commis-
sion). However, Brady specifically deni
ed having said ﬁanything at all 
about whether the vendors who had worked previously for the Warriors 
in the arena would be coming back 
to work for the 1997[Œ]1998 sea-
son.ﬂ Accordingly, I grant the Respondent™s motion to strike in this 

respect, as well. 
29  Brady struck me as an uncomfortable and sometimes evasive wit-
ness when he purported to describe the transaction in question. More-
over, although denying on direct ex
amination by the Respondent™s 
counsel that he had said anything to
 Jacobs about the recall of past-
season vendors, he eventually ac
knowledged during examination from 
the bench that he had already formed a personal 
opinion 
on the subject 
at the time he spoke to JacobsŠthat the vendors would 
not be recalled 
because of their (supposed) demand for a 35-percent commission. 

Thus,  
Q.  All right.  Your prior opinion was if that™s what they™re 
going for, they™re not going to get it, and they™re not going to 

come back; is that a fair way of putting it? 
A.  Sure, yes. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 668 A.  I believe I probably said, ﬁDo you have any idea if 
we™re coming back?ﬂ  And I think it was on our last con-
versation when we firmed up the deal to buy the stands, I 
think I asked Aaron, ﬁHave you heard anything?ﬂ  And his 
response was that, ﬁYou™re not going to be coming back 
here.ﬂ  The Union or the attorney, I™m not sure which par-
ticular word he used.  But I remember quite vividly he 
said, asked for an outrageous sum of 35 percent. 
Q.  Okay.  Did he say anything else? 
A.  No.  I said, ﬁReally.ﬂ  I said, ﬁOkay.  Thanks for 
the stands.ﬂ  At some later point, Jacobs told
 Arnolfo what Brady had said, 
and Arnolfo confirmed that the Union had made no demand for 
a 35-percent commission, indeed that the Union had not yet 

begun negotiations with the Respondent. 
Some final observations about this
 transaction: First, Brady™s 
statements to Jacobs, as found above, are not alleged in the 
complaint nor argued in the prosecution brief as being unlaw-

fully coercive in themselves. Rather, consistent with statements 
made by counsel for the General 
Counsel in an all-party tele-
phone conference I conducted before the trial opened, the Gen-
eral Counsel argues only that Br
ady™s statements
 are evidence 
of ﬁanimusﬂ relevant to the alle
ged 8(a)(3) violations, i.e., the 
failure to recall past-season 
vendors for the 1997Œ1998 season. 
Considering that the General C
ounsel has effectively chosen 
not to seek a finding that Brady™s statement violated the Act, I 
will not address that question, even though the transaction was 
fully litigated.
30 Second, Arnolfo testified that 
Jacobs had told Arnolfo some-
thing about his conversation with Brady that Jacobs himself 
failed to note in his testimonial
 account, supraŠthat Brady had 
said that the Respondent ﬁwould be hiring vendors for $10 per 
hour plus a bonus.ﬂ (Jacobs did not
 describe in any detail what 
he had reported to Arnolfo.) Under the rule against hearsay, 

Arnolfo™s testimony 
was clearly inadmissible to prove that 
Jacob™s out-of-court assertions to him about the underlying 
conversation were true, i.e., that
 Brady had, in fact, said the 
things that Jacobs reported to 
Arnolfo. But Arnolfo™s testimony 
about the contents of Jacobs™ report 
was admissible for a differ-
ent purposeŠto explain why Arnolfo, in his October 18 letter 
to Baggett, infra
, accused Brady of having made the latter, ﬁ$10 
per hour plus bonusﬂ statement. In fact, counsel for the General 
Counsel expressly tendered Arnolfo
™s testimony for this narrow 
purpose, and the testimony was received strictly for this pur-

pose, but not for any hearsay pur
pose. Despite this, counsel for 
the General Counsel seems now to have forgotten these distinc-
tions when, on brief, she relies on 
Arnolfo™s hearsay as evi-
dence of what Brady actually said to Jacobs in the underlying 
conversation: Thus, she states 
(pp.14Œ15), ﬁBrady told the em-
ployee [Jacobs] that . . . new employees would be paid $10 per 
                                                                                            
 Accordingly, in addition to considerations of demeanor, I find it 
probable that Brady would have deliver
ed this very opinion to Jacobs in 
the course of discussing the imagined union demands for a 35-percent 
commission. 
30  See, e.g., Maintenance Service Corp.
, 275 NLRB 1422, 1425Œ
1426 (1985). 
hour with a bonus plan.ﬂ Accordingly, I strike 
this
 unsupported averral, as well. 
d.  October 23; the Respondent refuses the Union™s 
latest request to bargain 
On October 18, Arnolfo dispatched yet another letter to 
Baggett at the same address as his previous correspondence. This letter again bore the subject caption, ﬁ
RE: SUCCESSOR 
AGREEMENT.ﬂ In this letter, Arnolfo first adverted to his 
previous, August 13 letter to Baggett, and to their previous 
telephone conversation. Arnolfo th
en noted that ﬁthe Warriors home opener is less than three (3) weeks away, and time is 

somewhat of the essence[,]ﬂ and that inquiries from the Union™s 
members about the ﬁstatus of contract negotiationsﬂ had 
ﬁpromptedﬂ Arnolfo ﬁto once again contactﬂ Baggett. Arnolfo then described the ﬁrumorﬂ that had come to his attention via 
JacobsŠthat ﬁan individual who 
has at least purported himself 
to be employed by your organizationﬂ [referring to Brady] had 

made certain statements to ﬁsome of [the Union™s] membersﬂ 
falsely suggesting, inter alia
, that the ﬁUnion™s attorney has 
already met with Warriors representatives and . . . has de-
manded 35% in sales commission[,]ﬂ
 and, that ﬁthis has caused 
the Warriors to search for vendors outside the Union and that 
people were being hired for ten dollars ($10.00) per hour.ﬂ 

Arnolfo concluded the letter with these words: 
 We both know that the first rumor is false, and I cer-
tainly hope that the second one is also. 
I would appreciate it if you would contact me at your 
earliest convenience in order to quell these rumors, as well 
as to commence contract negotiations. 
 Baggett admittedly received this letter, and forwarded it to 
attorney Jonas for reply 
Jonas replied by letter
 dated October 23. (In this letter, Jonas 
spoke nominally for ﬁWAM,ﬂ the subsidiary entity the Respon-
dent had formed in anticipatio
n of a possible takeover of the 
management of all events at th
e Oakland Arena. However, the 
Respondent™s counsel acknowledged during the trial that Jonas 
was necessarily speaking for the Respondent, as well.) Jonas 
first advised Arnolfo that ﬁit is presently contemplated that the 
[Oakland Arena] will be operated until January 1, 1998 by Oak-
land Alameda County Coliseum, In
c. (‚Coliseum, Inc.™)[,]ﬂ but 
that ﬁwe expect it will be operated after that date by WAM.ﬂ He 
added, however, that ﬁno definiti
ve agreement on this subject 
has yet been signed.ﬂ (In fact, as previously noted, no such 

agreement had been reached even by OctoberŒNovember 1998, 
and therefore ﬁColiseum, Inc.ﬂ remained in overall charge of 
Arena management throughout the 1997Œ1998 season.) Jonas 
then acknowledged that the Respondent ﬁhad a collective bar-
gaining agreement with your Union which expired August 31, 
1996,ﬂ adding that the Warriors had played their 1996Œ1997 
season home games in San Jose, ﬁwhere they contracted out the 
sale of merchandise to a vendor 
which, as we understand it, did not have a collective-bargaining agreement with your Union.ﬂ 
Jonas went on to desc
ribe ﬁWAM™sﬂ present plans and already-
implemented arrangements for hiring vendors for work in the 
Oakland Arena during the 1997Œ1998 season, in pertinent part 
as follows:   GOLDEN STATE WARRIORS 669WAM will employ the individuals who sell merchan-
dise in the Arena during the upcoming Warriors™ season 
and at other Arena events. To assure the highest quality of 
service to patrons of these events, and because it has been 
more than a year since the Warriors employed anyone to 
perform similar work, WAM has 
concluded that it is best 
to go though a full hiring process
. Accordingly, as your 
letter suggest, WAM has adve
rtised for merchandise ven-dors to work at the Arena. It has focused its recruitment 
efforts through the Oakland Private Industry Council and 
through church groups in Oakland. . . . WAM will, of 
course, consider applications
 from individuals who for-
merly worked at the Arena as vendors. Any such individu-
als . . . should contact Aaron Brady at 510/986-2200. 
 Then, in the concluding passages, came Jonas™s answer to Ar-
nolfo™s request for bargaining, as follows: 
 With this factual backgr
ound, WAM does not believe 
that it is required to, or even can, bargain with your Union. 
Your Union has not had a contract to represent employees 
working at the Arena for more than one year and does not 
presently represent any vendors working there; in fact, 
there are no such employees at this time. We further un-
derstand that your Union has never had a collective bar-

gaining agreement with Coliseum, Inc. Under these cir-
cumstances, we believe not onl
y that there is no legal obli-
gation to bargain with your Union, but also that if there 
were such bargaining any resultant contract would likely 
be considered an illegal pre-hire agreement. 
Please direct any future communications regarding 
these issues to me rather than to Mr. Baggett. 
5.  The Respondent™s hiring process 
Piecing together the testimonial 
descriptions given by Brady, 
who was responsible for interviewing and hiring the new ven-dors, and by Robert Rowell, th
e Respondent™s vice president of 
business operations, I find as follows: The Respondent™s re-
cruitment of vendors for Warri
ors home games at the Oakland 
Arena began, in early October, with the mailing of flyers to as 

many as 30 different local organizations or entities that might 
serve as potential sources of 
new vendor-employees. (As Brady 
recalled it, the organizations targeted by the flyers included 
ﬁchurches,ﬂ ﬁcollege campuses,ﬂ and ﬁthe unemployment of-
fice.ﬂ) The flyers advertised 
for ﬁGame Night Mercha[n]dise 
Cashier[s],ﬂ to be paid ﬁ$10.00
/Hr. plus sales performance 
bonuses,ﬂ31 and stated there would be ﬁthirty positions avail-
able,ﬂ each position involving a fixed, 6-hour shift during game 
nights, starting ﬁtwo and a half hours before game time through 
an hour and a half past game ti
me.ﬂ Further, although the flyers 
indicated that ﬁCash register 
and/or retail experience [would 
be] a plus,ﬂ no such flyers were
 sent to the Union, whose mem-
bership was clearly composed 
of persons possessing such ex-perience, nor to any of the vendors the Respondent had em-
                                                          
                                                           
31  Absent any evidence to the c
ontrary, I presume that the adver-
tised, ﬁ$10.00/Hr. plus sales performance bonusesﬂ became the actual 
compensation scheme implemented by
 the Respondent after hiring the 
new vendors. 
ployed in prior seasons to do th
e work now being advertised in 
the flyers. 
Following a series of interviews that occupied most of the 
balance of October, the Respondent hired about 22Œ24 new 
recruits, effective November 1, 
to work the vending stands for 
the opening home game of the 1997Œ1998 season.
32  The Re-
spondent also hired several more employees at uncertain points, 
bringing its overall complement of vendors to about 30.  How-
ever, not all 30 worked every home game, nor were they ex-
pected to do so, because some Warriors games (Rowell cited 
games against ﬁDenverﬂ or ﬁVancouverﬂ as examples) would, 
predictably, fail to draw ﬁsell
outﬂ crowds, and thus would re-quire fewer vendors. 
Analysis; Supplemental Find
ings; Conclusions of Law 
I.  8(a)(5)
 COUNTS
 A.  Duty to Recognize and Bargain 
The record shows that the Respondent refused to recognize 
or bargain with the Union as the exclusive representative of the 
vendors it hired to work in the Oakland Arena during the 1997Œ
1998 season. The refusal may have
 been implicit in the Re-
spondent™s failure to respond to the Union™s July 14 and August 
13 letters seeking bargaining, s
upra; in any case the refusal 
became manifest when, on October 23, attorney Jonas wrote to 
the Union™s Arnolfo, stating the Respondent™s position that it 
had ﬁno legal obligation to bargai
n with your Union,ﬂ and could 
not do so because ﬁany resultant
 contract would likely be con-
sidered an illegal pre-hire agreement.ﬂ 
The question, then, is whether 
the Respondent was correct in 
claiming not only that it had no legal obligation to bargain, but 
that to do so would likely be unlawful. For reasons discussed 
below, I judge that neither of these claims enjoys any substan-
tial legal support, indeed, that th
e applicable caselaw requires a 
finding that the Respondent owed a duty to recognize and bar-

gain with the Union at all times material to the complaint, i.e., 
in and after October 1997. 
To find that the Respondent owed recognitional and bargain-
ing duties to the Union at material times necessarily requires a 
finding at the threshold that the Union had by then established 
itself as the exclusive representative of the Oakland vendors 
unit within the meaning of Secti
on 9(a) of the Act. The General 
Counsel alleged, but failed to prove, that the Respondent and 

the Union had been parties to a 
full, 9(a) relationship ﬁsince at 
least 1960ﬂ; the prosecution similarly failed to introduce any 
evidentiary support even for the General Counsel™s highly 
trimmed claim on brief that such 
a 9(a) relationship has been in existence ﬁsince at least 1987.ﬂ Th
ese efforts were not just un-
successful; they were entirely needless: It doesn™t matter at all 

when the 9(a) relationship 
first may have come into existence; 
all that was required for threshold purposes was evidence that a 

9(a) relationship had come into existence at 
some identifiable 
point before the Respondent t
ook complained-of actions in 
OctoberŒNovember 1997. And on this point there can be no 
dispute: Such a relationship plainly came into existence, if it 
 32  The Respondent had also hired 
five additional employees in this 
period to work at the Respondent™s recently opened retail store in the 
Oakland City Center. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 670did not exist already, when th
e Respondent entered into the 
1995Œ1996 agreement with the Uni
on, in which it expressly 
recognized the Union as the Oakland Arena vendors™ ﬁsole and 
exclusive collective bargaining agent,ﬂ and unconditionally 
agreed to ﬁdeal with [the Union™s] representatives with respect 
to wages, hours, working conditions, adjustment of grievances and all other pertinent matters. 
The recognition language in the 1995Œ1996 agreement 
clearly evidenced the parties™ mutual intention to form a ﬁfullﬂ 

9(a) relationship,
33 that is, a relationship in which the Union 
was acknowledged to be the ﬁexclusive representative,ﬂ ﬁdesig-

nated or selected by a majorityﬂ of the vendors of Warriors 
merchandise in the Oakland Arena, with the full panoply of 
legal protections and obligations 
associated with such exclusive 
representative status. Moreover, when the Respondent™s 9(a) 

recognition of the Union was not challenged within the six-
months statutory limitations pe
riod by a charge or a petition 
calling it into legal question, th
e Union™s 9(a) status became 
perfected in critically important ways: First, the recognition 
became immune from attack on the ground that the Union had 
not, in fact, been designated by 
a majority of the Oakland ven-
dors at the time of recognition.
34 Perhaps more important for 
our purposes, the Union became 
the beneficiary of a legal 
pre-sumption that it continued to occupy majority representative 
status thereafter; indeed, under 
established principles governing nonconstruction labor relationships
 reviewed by the Board in 
Deklewa,35 the Union™s majority status was not subject to 
any
 challenge during the term of the 1995Œ1996 agreement, and 
even after the expiration of that agreement, the presumption of 
its majority status continued, but became a ﬁrebuttableﬂ one.
36 Clearly, therefore, at all times after the expiration of the 
1995Œ1996 agreement, the Union™s status as the Section 9(a) 
majority representative of the Oakland vendors can be pre-
sumed in law to have continued, with the Respondent bearing 
the burden of overcoming this pres
umption to justify its refusal 
to recognize the Union in October 1997 and thereafter. The 
                                                          
                                                           
33  See generally 
Casale Industries
, 311 NLRB 951 (1993).  See 
also, e.g., 
MFP Fire Protection, Inc., 
318 NLRB 840 (1995), enfd. 101 
F.3d 1341 (10th Cir. 1996). 
34  Thus, contrary to the Respondent™s inconclusive suggestions, the 
law is clear that, ﬁif an employer gr
ants Section 9 recognition to a union and more than 6 months elapse, the Board will not entertain a claim that 
majority status was lacking at the time of recognition. A contrary rule 
would mean that longstanding rela
tionships would be vulnerable to 
attack, and stability in labor re
lations would be undermined.ﬂ 
Casale 
Industries, 
supra at 952Œ953 (fns. omitted). 
35  John Deklewa & Sons, 
282 NLRB 1375 (1987), enfd. sub nom
. Iron Workers Local 3 v. NLRB,
 843 F.2d 770 (3d Cir. 1988), cert. de-
nied 488 U.S. 889 (1988). 
36  See 282 NLRB at 1386, fn. 48: 
Outside the construction industry, an employer cannot lawfully 
withdraw recognition from an incumbent union unless it can demon-

strate an actual loss of majority st
atus or sufficient objective considera-
tions to establish a reasonable good-faith doubt as to the union™s major-

ity status. Terrell Machine Co.
, 173 NLRB 1480 (1969), enfd. 427 F.2d 
1088 (4th Cir. 1970). Even if an employer can meet that burden, how-
ever, it cannot withdraw recognition 
during the term of a valid collec-
tive-bargaining agreement. 
Hexton Furniture Co.
, 111 NLRB 342 
(1955). 
most commonly recognized means by which an employer may 
justify a withdrawal of rec
ognition from the incumbent 9(a) union is to establish either th
at the union did not, ﬁin fact,ﬂ 
enjoy majority support in the bargaining unit at the time of 
withdrawal of recognition, or that the employer had a ﬁgood-
faith doubtﬂ of that majority support based on ﬁobjective con-

siderations.ﬂ37 While the Respondent does challenge the Un-
ion™s status as the majority representative of the employees it 
actually hired for the 1997Œ1998 seas
on, this challenge is made 
indirectly, and then only as an 
adjunct to its more fundamental 
argument that the ﬁhiatusﬂ in Oakland Arena operations associ-
ated with the Warriors™ play in San Jose during the 1996Œ1997 
season had the effect of extingu
ishing not only its continuing 
recognitional and bargaining duties to the Union, but of extin-
guishing the historical bargaining unit itself. For reasons dis-
cussed next, I judge that the Respondent™s claims as to the ex-
tinguishing significance of th
e one-season hiatus cannot be 
sustained. A lengthy and ﬁindefiniteﬂ shutdown of a unionized em-
ployer™s business operation due to economic hardship 
may so 
affect the ﬁcontinuityﬂ of the ba
rgaining relationship as to ex-
tinguish that relationship; and, if the bargaining relationship has 

thus been extinguished, this 
will leave the employer free, upon 
resumption of the operation, to act unilaterally when it comes to 

setting the initial terms and conditions of employment in the 
resumed operation. Sterling Processing Corp., 
291 NLRB 208, 
209Œ210 (1988). (Even then, however, the Board will treat the 

formerly existing bargaining relationship as having been ﬁre-
vivedﬂ if the employer™s resumed operation is substantially the 
same as its preshutdown operation, 
and the employer ends up 
hiring enough workers from the preshutdown operation to con-
stitute a majority of its new work force.  Id.
 at 210Œ211.) 
By contrast, if the hiatus was intended from the start as 
merely a ﬁtemporaryﬂ one, even a lengthy operational hiatus 
will not have the effect of extinguishing an existing bargaining 
relationship; and this is so 
even if, upon resumption of the op-
eration, the employer™s work fo
rce consists overwhelmingly of 
employees who had not worked in the preshutdown operation. 

El Torito-La Fiesta Restaurants, 295 NLRB 493, 494Œ496 
(1989), distinguishing 
Sterling Processing, 
supra, on the 
ground that, there, the employer 
had ﬁclosed its facility indefi-
nitely,ﬂ leaving the employees with no ﬁreasonable expectancy 

of reemployment.ﬂ  Id
., 
at 495 fn. 4. 
Not surprisingly, the Respondent 
sees this case as controlled 
by the Board™s holding in 
Sterling Processing, 
whereas the 
General Counsel finds El Torito
 to be the more appealing 
precedent. My own assessment is that neither case presents 
facts on all fours with this one, but that the facts herein are 
readily distinguishable from those driving the holding in 
Ster-ling Processing, 
and that the Board™s reasoning in 
El Torito, 
and especially the distinctions 
drawn in that case, must govern my analysis of the facts herein. 
In El Torito, the Board was faced on remand from the Ninth 
Circuit with the charge of reconciling its precedents in the area 
of ﬁcontract barﬂ with other 
precedents having to do more gen-
 37  Deklewa, supra
 at fn. 48, and authorities cited.
  See also, e.g., 
NLRB v. Curtin Matheson Scientific, Inc., 
494 U.S. 775, 779 (1996). 
 GOLDEN STATE WARRIORS 671erally with presumptions of an incumbent union™s continuing 
majority status during a business shutdown. (In the underlying 
El Torito case,
38 the Board had found that the employer, upon 
resumption of restaurant operations with mostly new employees 
following a 14-month shutdown for major remodeling, had 
unlawfully refused to recognize the union that had represented 
its pre-shutdown work force, and had unlawfully refused to 
apply the preexisting union contract, which was still in effect.) 

In its discussion on remand, th
e Board distilled from a review 
of prior decisions an analytical ﬁprincipleﬂ that emphasized the 
distinction between an ﬁinde
finiteﬂ shutdown and a ﬁtempo-
raryﬂ one as the ﬁkey factorﬂ in determining whether the bar-
gaining relationship (including the union contract, if it were 
still effective) survived the shutdown.  295 NLRB 494.  Thus, 
as the Board elaborated (id. at 494Œ495
):  An indefinite shutdown indi
cates that employees have 
no reasonable expectation of 
reemployment and that the 
continuity of the bargaining unit no longer exists. 
. . . .  
Here [by contrast], the . . . employees were told that they 
would be recalled when the restau
rant reopened[.]. . .  All par-
ties knew about the reopening, and the Respondent™s shut-

down of operations was only temporary. While the remodel-
ing did not proceed as quickly as originally estimated, there 
was no doubt that the Respondent would ultimately reopen 
and unit work would once again become available. Thus, the 
employees had a reasonable expectation of reemployment and 
the bargaining unit therefore remained intact. 
 Significantly, moreover, the 
El Torito 
Board found it appro-
priate for purposes of reaffir
ming its underlying decision to 
draw an ﬁanalogyﬂ between the ﬁtemporaryﬂ shutdown pre-
sented in that case, and practices in a unionized ﬁseasonalﬂ 
industry, where ﬁthe pattern of 
layoff and recall
 repeats itself 
year after year,ﬂ and the ﬁcollective-bargaining agreement re-

mains in effect during th
e [ﬁoff-seasonﬂ] hiatus.ﬂ 
Clearly, the teachings of 
El Torito 
have prima facie
 applica-
bility to this case, even if the facts of that case do not in all 
respects match those of this case. Relatedly, I find that 
Sterling 
Processing is readily distinguishable from this case for essen-
tially the same reasons the Board noted in 
El Torito.
 Thus, in Sterling Processing the Board found that the employer closed 
its poultry processing plant due to economic hardship, and 
ﬁdischargedﬂ the union-represented plant employees in the 
process (291 NLRB at 210), further advising the union and the 
employees that the shutdown woul
d endure ﬁindefinitely,ﬂ i.e., 
ﬁuntil further notice.ﬂ Id.
 at 209. These combined circum-
stances caused the Board to conclude that, during the 19-month 
period of hiatus before the employ
er reopened the plant, ﬁthere 
were no employees.  The entire prehiatus work force had been 

discharged or laid off with no re
asonable expectation of recall.ﬂ  
Id. at 210. 
Here, by contrast, the one-season hiatus in the Warriors™ play 
in the Oakland Arena had nothing to do with economic hard-
ship, just a need to remodel the Oakland home-court facility. 
Thus, unlike shutdowns occasioned by economic hardship, 
                                                          
                                                           
38  284 NLRB 518 (1987). 
where the possibility or timing of any resumption is typically 
ﬁindefiniteﬂ and usually beyond 
the employer™s ability to con-
trol, the hiatus in this case was plainly intended as ﬁtemporary.ﬂ 

Moreover, just as in unionized
 seasonal industries elsewhere, 
here the seasonal layoff of th
e Respondent™s vendors did not 
historically betoken a discharg
e, merely a temporary layoff 
during the off-season, with recall 
of them for unit work in the 
following season an established pa
rt of the historical ﬁarrange-
mentﬂ that the Respondent admittedly ﬁmemorializedﬂ when it 
executed the 1995Œ1996 agreement w
ith the Union. While it is true that the particular hiatus
 in question here, encompassing 
the entire 1996Œ1997 season, represented a departure from 
historical patterns, it was no mo
re an ﬁindefiniteﬂ one for all 
that; rather, everyone knew that the Warriors would return to 
the Oakland Arena for home-court play in the 1997Œ1998 sea-
son. Thus, just as in 
El Torito, supra, 
ﬁthere was no doubt that 
the Respondent would ultimately reopenﬂ its vending operation 

at the Oakland Arena, and ﬁ[t]hus the [Oakland vendors] had a 
reasonable expectation of reemployment and the bargaining 
unit remained intact,ﬂ notwith
standing the one-season sojourn 
to San Jose. 
It is also true that here, unlike in 
El Torito, there is no evi-
dence that the Respondent affi
rmatively assured the Oakland 
vendors prior to the hiatus that they would be recalled when 

operations resumed at the Oakland Arena in the 1997Œ1998 
season. However, neither were they told otherwise. Certainly, 
there is not the slightest evid
ence that the Respondent ﬁdis-
chargedﬂ them, or gave any other 
indication to them prior to (or 
after) the end of the 1995Œ1996 season that their historical em-

ployment relationship with the Respondent would be treated as 
ending coterminous with the end of that season. Indeed, consis-
tent with the broader reasoning of 
El Torito, the ﬁtemporaryﬂ 
nature of the hiatus was alone enough to warrant the conclusion 
that the Oakland vendors employed in the 1995Œ1996 season 
had a ﬁreasonable expectancy of reemploymentﬂ when the Re-
spondent resumed operations in the Oakland Arena. Nor does it affect the continuity-of-representation analysis 
that the Respondent hired new vending employees for the 
1997Œ1998 home games at the Oakland Arena, employees who 
had never affirmatively indicated 
their wish to be represented 
by the Union. The same pattern existed in 
El Torito, 
without 
impact on the presumption that 
the union continued as the unit 
employees™ exclusive, 9(a) representative. Thus, here, as in 
El 
Torito, ﬁthe mere occurrence of workforce expansion and turn-
over does not rebut the presumption of continuing majority 

status. 295 NLRB at 494, and authorities cited.
39 Accordingly, I conclude that the temporary, one-season hia-
tus did not extinguish nor materi
ally disturb the Respondent™s 
 39  Wholly apart from the evident 
applicability of this reasoning to 
the instant case, the ex
istence of a brand-new work force in the 1997Œ
1998 season would still be a spurious basis for treating the preexisting 
bargaining relationship in this case as having become extinguished. 
This is because, as I find, (a) the 
hiring process resulting in this new 
complement constituted a unilateral departure from the Respondent™s 
past practice of recalling past-season vendors, and thus violated Sec. 

8(a)(5); and (b) the hiring proce
ssŠand especially the bypassing of 
past-season vendorsŠwas in any case 
influenced by antiunion consid-
erations, and thus independen
tly violated Sec. 8(a)(3). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 672preexisting 9(a) relationship with the Union as the representa-
tive of its vendors employed during Warriors home games at 
the Oakland Arena. It therefore follows as a matter of law that 
when the Respondent nevertheless refused to recognize the 
Union upon hiring for and resuming employee-vending opera-
tions in the Oakland Arena, it
 violated Section 8(a)(5). 
B.  Unilateral Changes 
The record shows that the Respondent departed from its his-
torical practice of recalling past-season vendors for new-season 
work at the Oakland Arena, and instead focused its recruitment 
efforts for the 1997Œ1998 season exclusively on sources other 
than the Union or its past-season vendors. The record shows 
that when the Respondent advertised for and hired vendors for 
the 1997Œ1998 season, it departed from its previously-
established manner of compensating vendors through an 
agreed-on commission rate and instead implemented an hourly-
rate-plus-sales-bonus scheme. Both actions were taken unilater-
ally, despite the Union™
s continuing status as the 9(a) represen-
tative of the Oakland vendors, and in the face of the Union™s 

requests, beginning as early as 
July 14, 1997, to meet and bar-
gain over such basic terms and c
onditions of employment in the 
unit. Because the Union continued to be the 9(a) representative of 
the vendors unit, and because th
ese changes clearly affected 
established terms and conditions 
of employment in the unit, 
they were ﬁmandatory bargaining subjects.ﬂ 
NLRB v. 
Borg-Warner Corp
., 356 U.S. 342 (1958). Thus, the Respon-
dent was not free to act unilatera
lly with respect to these sub-
jects; rather, it owed a duty to notify the Union in advance of its 
intended changes, and, if the 
Union requested bargaining, to 
refrain from implementing such changes unless and until it had 

bargained in good faith with th
e Union to agreement or im-passe. 
NLRB v. Katz
, 369 U.S. 736 (1961). Neither would it 
matter, contrary to the Respondent
™s suggestions, that the estab-
lished conditions that were ch
anged may have first become 

established at a time before the Union became the employees™ 
Section 9(a) representative. For the ﬁgeneral rule [is] that an 
employer must bargain about changes in terms and conditions 
of employment 
regardless of how those terms came to be ini-
tially established
.ﬂ Indiana & Michigan Electric Co.
, 284 
NLRB 53, 54 (1987); my emphasis.
40 Accordingly, I conclude as a matter of law that when the Re-
spondent unilaterally departed from the established vendor 
recall procedures and unilatera
lly changed the manner of com-
pensating the vendors it did hire
, the Respondent in each case 
further violated Section 8(a)(5). 
II.  8(a)(3)
 COUNT A.  Wright Line Analysis 
The complaint alleges not only that the Respondent™s failure 
to recall past-season vendors was an unlawful unilateral 
                                                          
                                                           
40  In the cited case, the Board acknowledged the existence of only 
two exceptions to the ﬁgeneral ruleﬂ: (a) that contractual obligations to 
take grievances to final and binding arbitration will expire when the contract expires; and (b) that 
contractual union security and dues 
checkoff obligations will likewise expi
re when the contract expires. 284 
NLRB at 54, 55. 
change, but that the Respondent™s bypassing of these vendors 
during its recruitment campaign 
was independently motivated 
by unlawfully discriminatory c
onsiderations. This count re-
quires an analysis under 
Wright Line, 251 NLRB 1083, 1089 
(1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 
U.S. 989 (1982). See also, 
NLRB v. Transportation Manage-
ment Corp., 462 U.S. 393 (1983), affirming 
Wright Line™s ana-lytical scheme. In 
Wright Line, the Board announced that it 
would,  [H]enceforth employ the following causation test in all cases 
alleging violations of Section 8(a)(3) or violations of Section 
8(a)(1) turning on employer motiva
tion. First, we shall require 
that the General Counsel make a 
prima facie
 showing suffi-
cient to support the inference that protected conduct was a 

‚motivating factor™ in the employer™s decision. Once this is es-
tablished, the burden will shift to the employer to demonstrate 
that the same action would have taken place even in the ab-
sence of the protected conduct. 
 In this regard, although the Board™s phrase, prima facie show-ing, might imply, standing alone, 
that the General Counsel™s 
burden is merely one of ﬁcoming 
forwardﬂ in its case-in-chief 
with some 
evidence pointing in the direction of bad motive (and 
has drawn criticism in some circuits for this reason
41), the Board elsewhere made it clear in 
Wright Line itself that the 
General Counsel™s burden is actua
lly one that remains with the 
prosecution throughout the trial, and does not shift.
42  The Su-
preme Court likewise so held in approving Wright Line™s ana-lytical scheme in 
Transportation Management, observing in the 
process that the General Counsel™s burden requires proof of the 
ﬁmotivating-factorﬂ element by
 a ﬁpreponderanceﬂ of the evi-
dence in the record as a whole.
43  In short, the General Coun-
sel™s burden in these cases is an ultimate burden of ﬁpersua-
sionﬂ as to the ﬁmotivating-factorﬂ element, not merely a bur-
den of ﬁcoming forward.ﬂ
44 Employing the required analysis under 
Wright Line, I find 
substantial merit to the 8(a)(3) 
count in the complaint. As re-
viewed below, a preponderance of the credible evidence in the 

record as whole clearly indicat
es that the past-season vendors™ 
affiliation with the Union, and/or the Respondent™s wish to 
avoid unwanted bargaining obligations should it recall those 
vendors, figured strongly in th
e Respondent™s motivations for failing to recall them, or even to recruit them. 
First, it clearly appears that 
the Respondent™s failure to seek 
out past-season vendors involved a pointed and conscious ﬁby-
 41  See, e.g., Manno Electric
, 321 NLRB 278, 280 fn. 12 (1996), dis-
cussing the D.C. Circuit™s 1995 slip opinion in 
Southwest Merchandis-
ing Corp. v. NLRB, and the Supreme Court™s decision in 
Office of 
Workers™ Compensation v. Greenwich Collieries, 
512 U.S. 267 (1994)
. See also Schaeff Inc. v. NLRB, 
113 F.3d 264 (D.C. Cir. 1997),
 where 
the Circuit Court recently suggested
 that the practical effect of 
Green-wich Collieries, supra
, may be no more than the abandonment of the 
expression ﬁprima facie caseﬂ to describe the General Counsel™s burden 
under 
Wright Line. 
113 F.3d at 266 fn. 5. 
42  251 NLRB at 1088 fn 11. 
43  NLRB v. Transportation Management Corp.
, 462 U.S. 393, 395, 
398-99 (1983). 
44  Manno Electric, 
supra
 at fn. 12, reaffirming this understanding. 
 GOLDEN STATE WARRIORS 673passingﬂ of them. Thus, although their prior souvenir-vending 
experience could be expected to make the past-season vendors 
prime candidates for the Responde
nt™s recruitment efforts (and 
prior experience was admittedly seen by the Respondent as a 
ﬁplusﬂ), the Respondent did not include the past-season ven-
dors, nor their union, on the extensive list of organizations and 
other entities to which the Respondent 
did 
choose to mail its 
recruitment flyers
. Second, of course, is the fact that the Re-
spondent declared its unwillingness to recognize, meet or bar-
gain with the Union when it finally replied to the Union™s ongo-
ing requests for new-contract bargaining. Third are the indica-
tions from Brady™s late August 
conversation with vendor Ja-
cobs, supra, that the Union™s (imagined) demands for a ﬁ35 
percent commissionﬂ would doom any chance of recall for the 
past-season vendors. (Nor does it
 matter for these purposes that 
Brady™s premise was a mistaken one; the point is, Brady, who 

was in charge of hiring vendors for the 1997Œ1998 season, 
believed 
that the Union had made or would make such de-
mands, and invoked this as a reason for declaring to Jacobs that 
the past-season vendors woul
d be personae non gratae
 when it came to filling jobs in the resumed operation.) 
Finally, and perhaps sufficient in itself, are the reasonable in-
ferences about the Respondent™s motivations that can be drawn from the testimony of its vice president for business operations, 
Rowell, in response to questioning by the Respondent™s trial 
counsel, on direct examination, as follows: 
 Q.  (By Mr. Bosley):  Mr. Rowell, why did you not 
simply automatically rehire
 all of the vendors who had 
worked for the Warriors in the ™9[5]Œ™96 season to work 
for the Warriors at the new arena? 
A.  Kind of two fold.  First of all, I didn™t know who 
they were.  And second of all, we had no obligation to 
bargain withŠwith a union to hire those vendors. 
 These explanations struck me as both disingenuous and eva-sive, but ultimately revealing 
of an apparent concern that 

clearly had nothing to do with 
the past-season vendors™ experi-
ence or qualifications for the job. 
Thus, starting with Rowell™s claim that he ﬁdidn™t know who 
they were,ﬂ I note first that Rowell™s subordinate, Brady, 

clearly knew who ﬁtheyﬂ were, because Brady had worked 
(under Sweeney) with the vendors employed during the 1995Œ
1996 season. Clearly, Rowell coul
d have learned those ven-
dors™ identities from Brady, ha
d he wanted to. Moreover, Row-
ell elsewhere admitted that he had ﬁspoke[n] with some of the 

[vendor] employees in the ™95Œ™96 season.ﬂ And he further 
admitted his knowledge of past-season vendor complements 
when he unhesitatingly answered 
that the complement of about 30 new vendors used to the full
 during sellout games in the 1997Œ1998 season represented an approximate ﬁdoubl[ing]ﬂ of 
the vendor complement used during the 1995Œ1996 season. Accordingly, this explanation is 
so inherently lame that it sug-
gests concealment of an ulterior reason, which leads me to a 
related observation about the balance of Rowell™s answer: 
Rowell™s (legally conclusionary
) explanation that ﬁwe had no 
obligation to bargain with a union to hire those vendorsﬂ strikes 
me as an oddly nonresponsive or i
ndirect way of replying to the 
question he was invited to answerŠﬂWhy did you not simply 
automatically rehire all of th
e [past-season] vendors?ﬂ The only 
way I can reconcile the seemi
ng lack of thematic correspon-
dence between the question and the answer is to infer that, ac-

cording to Rowell™s way of thinking, there 
was a thematic cor-
respondence between the two, i.e., that Rowell believed at the 
time such hiring decisions were made that to ﬁautomatically 
rehireﬂ past-season vendors would 
necessarily entail ﬁbargain-
ingﬂ with the Union, something that the Respondent evidently 
did not want to do. 
In sum, recapitulated in 
Wright Line terms, the record clearly 
shows that the past-season vendor
s™ affiliation with and alle-
giance to an unwanted union were ﬁmotivating factorsﬂ in the 
Respondent™s evident decision to
 bypass them when it came to 
filling bargaining unit jobs in the new, 1997Œ1998 season. And 
where the General Counsel made such a showing under 
Wright Line, 
the Respondent could escape 8(a)(3) liability only by 
coming forward with evidence ﬁdemonstrat[ing]ﬂ that it would 
have failed to hire the past-s
eason vendors for these jobs even 
absent their protected affiliation with the Union. 
How did the Respondent seek to satisfy this burden? It™s not 
easy to identify in the Respondent™s brief any systematic expo-
sition of the point, because the 
Respondent spends most of its 
effort attacking the adequacy of the General Counsel™s ﬁprima 
facieﬂ case under Wright Line, an issue I have already decided 
adverse to the Respondent
. However, it appears that the Re-
spondent would rely on a singl
e factorŠthe past-season ven-
dors™ failure to affirmatively submit ﬁapplicationsﬂ for such 

jobs, although ﬁinvitedﬂ by the Respondent to do so. The argu-
ment rests primarily on what atto
rney Jonas said in his October 
23 letter to ArnolfoŠthat the Respondent ﬁwill, of course, con-
sider applications from individuals
 who formerly worked at the 
Arena as vendors.ﬂ 
Perhaps it is merely ironic that, for 
these 
purposes, the Re-
spondent would implicitly accord
 status to the Union as the exclusive representative of at le
ast the past-season vendors, i.e., 
as the party through whom the i
nvitation to ﬁapplyﬂ could be 
constructively extended to 
all of the past-season vendors. Iro-
nies aside, the invitation to ﬁapplyﬂ occurred in the same letter 
in which the Respondent had re
fused to recognize or bargain 
with the Union as its vendors™ exclusive representative. In 
short, if the Respondent expected the Union to pass on this invitation to the class of pa
st-season vendors, it could have 
likewise expected the Union to
 transmit to them the Respon-
dent™s declared intention to run its new operation on a ﬁnonun-
ionﬂ basis. And this latter me
ssage not only renders the invita-
tion itself a hollow one, but itsel
f would be unlawfully coercive 
if the Respondent had transmitted it directly to the employees.
45 Thus, I judge that the failure of past-season vendors to make 
ﬁapplicationsﬂ under circumstan
ces where the Respondent had 
already unlawfully refused to recognize or bargain with their 
                                                          
 45  Kessel Food Markets, 
287 NLRB 426, 428Œ429 (1987), holding 
(in a successorship context) that ﬁw
hen an employer tells applicants 
that the company will be nonunion before it hires its employees, the 
employer indicates to applicants that
 it intends to discriminate . . . to 
ensure its nonunion status. Thus, su
ch statements are coercive and 
violate Sec. 8(a)(1).ﬂ  See also, e.g., 
D & K Frozen Foods
, 293 NLRB 
859, 873Œ874 (1989). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 674Union as their exclusive representative cannot sustain the Re-
spondent™s rebuttal burden under 
Wright Line. Therefore, I conclude as a matter of law that when the Re-
spondent failed to recall past
-season vendors for resumed bar-
gaining unit work in the Oakland Arena in the 1997Œ1998 sea-

son, it independently violated S
ection 8(a)(3) of the Act, sub-
stantially as alleged in the complaint. 
B.  Who Were the Discriminatees? 
The complaint names 12 persons as victims of the Respon-
dent™s unlawful discri
mination, as follows: 
 Susan Sarantitis Donald Gohlke 
Dennis Danziger Bob Jacobs 
Frank Bookman Matt Medrano 
Tom Robertson  Monte Kessler 
Ronald Fritz  George Hague 
Lawrence Rose  Bill Fritz 
 As previously noted, vendors 
Danziger, Gohlke, and Jacobs 
were surely among the regular cadre of vendors who had 
worked season after season, including through the 1995Œ1996 
season, the last, pre-hiatus seas
on of Warriors play in the Oak-
land Arena. However, the Genera
l Counsel made no systematic 
attempt to establish the identities of other employees compris-
ing this cadre, and the only evidence suggesting which indi-
viduals were employed as 
vendors during the 1995Œ1996 sea-
son is contained in Jacobs™ 
testimony, naming nine vendors 
who attended a kickoff meeting conducted by Merchandise 
Manager Sweeney at the start of
 that season. Thus, Jacobs listed the attendees as follows: 
 A.  Myself, Dennis Danziger, Donald Gohlke, Susie Layman 

[elsewhere identified by Gohlke as going by the married name 
Sarantitis], Bill Fritz, George Hague, Larry Rose, maybe a 
Frank Brooklyn, and Matt Latrano. 
 Making allowances for possible mi
stranscriptions of the names 
uttered by Gohlke from the witn
ess stand, I might find that ﬁFrank Brooklynﬂ is the same 
person identified as ﬁFrank 
Bookmanﬂ in the complaint, and 
likewise, that ﬁMatt Latranoﬂ 
is the person identified in the complaint as ﬁMatt Medrano.ﬂ 
Even by making such allowances, however, this would leave 
three persons named in the compla
int as unaccounted-for in any 
way on the recordŠTom Robert
son, Ronald Fritz, and Monte 
Kessler. Beyond that, none of the persons named in the com-
plaint other than Danziger, Gohl
ke, and Jacobs were shown to 
have worked through the end of the 1995Œ1996 season, and 

thus to have retained their st
atus as employees who, under the 
historical arrangement, would be
 recalled for new-season work. 
Accordingly, without regarding th
ese defects in proof as fatal 
to a full remedy for the 8(a)(3) and (5) violations I have found 

herein, I must nevertheless find 
that the General Counsel estab-
lished only that Danziger, Gohl
ke, and Jacobs were specific 
victims of the Respondent™s discriminatory failure to recall 
past-season vendors, or of its unlawful unilateral change in 
failing to recall past-season vendors, and that the others named 
in the complaint were not shown 
to have such status. However, where the class of victims is an identifiable one (it is identified 

in my remedy discussion, next),
 and the identities of all mem-
bers of that class are presumably discoverable through exami-

nation of employer records, or
 persons with firsthand knowl-
edge, it is appropriate to leave to the compliance stage the de-

termination as to which individu
als may properly be treated as 
within the defined class of pa
st-season vendors, and thus be 

eligible for reinstatement a
nd backpay as provided below. 
The Remedy; Definition of the Affected Class 
of Past-Season Vendors 
Because the Respondent committed unfair labor practices, it 
must be ordered to cease and de
sist therefrom and to take af-
firmative actions designed to restore the status quo ante as 

nearly as possible
, and to effectuate the purposes and policies 
of the Act. Because the Respondent unlawfully refused to rec-
ognize and bargain with the Union 
as the exclusive representa-
tive of vendors employed in the resumed vending operation in 
the Oakland Arena, and unlawfully implemented changes on a 
unilateral basis in the terms and conditions of bargaining unit 

employment in the resumed 
vending operation, my recom-
mended order provides that the Respondent must immediately 
confer recognition on the Union as
 such exclusive representa-
tive, and, upon the Union™s request, rescind all changes in terms 
and conditions of employment 
found to have been unlawfully 
implemented, restore the terms and conditions that were his-

torically applied prior to the unlawful changes, and maintain 
those historical terms and cond
itions until the Respondent has 
bargained in good faith with the 
Union to agreement or impasse 
regarding any departures from 
those terms and conditions. Be-
cause the Respondent™s unfair labor practices included its 

unlawful failure to offer employment to past-season vendors in 
its resumed vending operation in the Oakland Arena, my rec-
ommended Order further provide
s that the Respondent must 
immediately offer reinstatement to persons within the class of 
past-season vendors, as defined 
below, and pay them backpay, 
with interest, for any losses they may have suffered as a conse-

quence of the Respondent™s 
failure to hire them.46  Because the 
Respondent™s unlawful conduct fu
rther included the unilateral 
imposition of changes in the means of compensating the ven-
dors it did hire for bargaining unit work in the resumed opera-
tion, my recommended Order fu
rther requires the Respondent 
to make such employees whole, with interest, for any losses 
they may have suffered as a consequence of the change in their 
compensation. 
The affected class of past-season vendors for purposes of re-
instatement and backpay is as follows: 
                                                          
 46  Backpay for purposes of the class of past-season vendors shall in-
clude all amounts necessary to make them whole for any loss of earn-
ings or other benefits suffered as
 a consequence of the Respondent™s 
failure to recall them and its unlawful implementation of unilateral 
changes. Backpay for past-season vendors shall be computed on a 
quarterly basis, starting from the date in 1997 when the Respondent 
first employed persons performing bargaining unit vendor work in the 

Respondent™s resumed operation in the Oakland Arena to the date it 
properly offers reinstatement to the past-season vendors, less any net 
interim earnings, all as prescribed in 
F. W. Woolworth Co
., 90 NLRB 
289 (1950). Interest on all backpay 
amounts, including those owed to 
employees actually hired into bargaining unit positions, shall be com-

puted in accordance with directions in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
 GOLDEN STATE WARRIORS 675 All persons employed by 
the Respondent during the 
greater 1995Œ1996 NBA season (including during any pre-
season exhibition or postseason playoffs games) who 
worked in positions covered by the terms of the 1995Œ
1996 collective-bargaining agre
ement between the Union 
and the Respondent; but excl
uding all persons whose em-ployment in such positions terminated prior to the conclu-
sion of the greater 1995Œ1996 NBA season. 
 On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
47 ORDER The Respondent, Golden State Warriors, Oakland, Califor-nia, its officers, agents, successors, and assigns, shall, consis-
tent with the remedy section of this decision 
1.  Cease and desist from 
(a) Refusing to recognize and 
bargain collectively with Con-
cession Vendors Union Local 468, a/w Graphic Communica-
tions International Union, AFLŒCIO (the Union) as the exclu-
sive representative of its empl
oyees working in the bargaining 
unit as described in the 1995Œ1996 agreement between the 
Respondent and the Union (the bargaining unit). 
(b) Making unilateral changes from procedures established 
prior to 1997 for the recall and hiring of past-season vendors to 
work in bargaining unit positions, or for the compensation of 
employees working in bargaining unit positions. 
(c) Discriminating against employees when it comes to their 
hire, tenure, or other terms and 
conditions of employment in the 
bargaining unit because they are members of the Union or be-

cause they worked in the bargaining unit in prior seasons. 
(d) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Immediately confer recognition on the Union as the ex-
clusive collective-bargaining representative of employees 
working in the bargaining unit, and, on the Union™s request, 
bargain in good faith with the Union concerning their terms and 
conditions of employment and, 
if an understanding is reached, 
embody it in a written, signed document. 
(b) On the Union™s request, immediately rescind all changes 
in terms and conditions of empl
oyment in the bargaining unit 
found to have been unlawfully implemented in or after October 
1997, restore the terms and conditions that were historically 
applied prior to the unlawful ch
anges, and maintain those his-
torical terms and conditions unt
il the Respondent has bargained 
in good faith with the Union to agreement or impasse regarding 

any departures therefrom. 
(c) Within 14 days from the date of this order, offer full rein-
statement to bargaining unit positions to employees within the 
defined class of past-season ven
dors, and make them whole by 
                                                          
                                                           
47  If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
paying them backpay, with interest, for any losses they may 
have suffered as a consequence of the Respondent™s unlawful 
failure to recall or hire them
 in or after October 1997. 
(d) Make whole all employees employed in the bargaining 
unit in and after October 1997 by paying them backpay, with 
interest, for any losses they may have suffered as a conse-
quence of the Respondent™s unlawfu
l unilateral change in their 
manner of compensation for performing bargaining unit work. 
(e) Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
ascertain the amount of backpay due under the terms of this 
Order. (f) Within 14 days after service by
 the Region, post at its fa-
cilities in the Oakland Coliseum Arena copies of the attached 
notice marked ﬁAppendix.ﬂ48 Copies of the notice, on forms 
provided by the Regional Direct
or for Region 32, after being signed by the Respondent™s author
ized representative, shall be 
posted by the Respondent immedi
ately upon receipt and main-
tained for 60 consecutive days in
 conspicuous places including all places where notices to employees are customarily posted. 
Reasonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by any other 
material. In the event that, during the pendency of these pro-
ceedings, the Respondent has gone out of business or closed the 
facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 

all current and former bargaining unit employees employed by 
the Respondent at any time du
ring or after the greater 1995Œ
1996 NBA season. (g) Within 21 days after service of this Order by the Region, 
file with the Regional Director a sworn certification of a re-
sponsible official on a form provided by the Region attesting to 
the steps that the Respondent has taken to comply with this 
Order. APPENDIX 
NOTICE TO EMPLOYEES 
Posted by Order of the 
National Labor Relations Board 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice.  
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
 48  If this Order is enforced by 
a judgment of the United States court 
of appeals, the words in the noti
ce reading ﬁPosted by Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 
Judgment of the United States Court of Appeals enforcing an Order of 
the National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 676To choose not to engage in 
any of these protected con- 
certed activities. 
 WE WILL NOT
 refuse to recognize and bargain collectively 
with Concession Vendors Union Local 468 a/w Graphic Com-
munications International Union, AFLŒCIO (the Union) as the 
exclusive representative of our employees working in the bar-
gaining unit as described in the 1995Œ1996 agreement between 
the Respondent and the Union (the bargaining unit). 
WE WILL NOT
 make unilateral changes from procedures 
established prior to 1997 for the 
recall and hiring of past-season 
vendors to work in bargaining unit positions, or for the com-
pensation of employees workin
g in bargaining unit positions. 
WE WILL NOT
 discriminate against employees when it 
comes to their hire, tenure, or other terms and conditions of 
employment in the bargaining unit because they are members 
of the Union or because they worked in the bargaining unit in 
prior seasons. WE WILL NOT
 in any like or related manner interfere with, 
restrain, or coerce employees in the exercise of the rights guar-
anteed them by Section 7 of the Act. 
WE WILL
 immediately confer recognition on the Union as 
the exclusive collective-bargaining representative of employees 
working in the bargaining unit and, on the Union™s request, 
bargain in good faith with the Union concerning their terms and 
conditions of employment and, 
if an understanding is reached, 
embody it in a written, signed document. 
WE WILL,
 on the Union™s request, 
immediately rescind all changes in terms and conditions of employment in the bargain-
ing unit found to have been unlaw
fully implemented in or after 
October 1997, restore the terms 
and conditions that were his-

torically applied prior to the unlawful changes, and maintain 
those historical terms and conditi
ons until we have bargained in 
good faith with the Union to ag
reement or impasse regarding 
any departures therefrom. 
WE WILL
, within 14 days from the date of the Board™s Or-
der, offer full reinstatement to bargaining unit positions to em-
ployees within the class of ﬁpast-season vendorsﬂ defined in the 
Board™s decision, and make them whole by paying them back-
pay, with interest, for any losses they may have suffered as a 
consequence of our failure to recall or hire them for bargaining 
unit positions available in or after October 1997. 
WE WILL
 make whole all employees employed in the bar-
gaining unit in and after October 1997 by paying them backpay, 
with interest, for any losses they may have suffered as a conse-
quence of our October 1997 implementation of a change in 
their manner of compensation for performing bargaining unit 
work.  
     GOLDEN STATE WARRIORS 
 